tcmemo_2013_27 united_states tax_court estate of shirley c giovacchini deceased donor lisa lekumberry executor and trustee petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in e’s federal estate_tax in a separate notice_of_deficiency r determined a federal gift_tax deficiency for d’s tax_year both deficiencies inter alia were determined on the basis of a determined understatement of the value of high meadows parcels of real_property covering approximately big_number acres near lake tahoe california r also determined accuracy-related_penalties pursuant to sec_6662 with respect to both deficiencies after concessions the issues before the court are the values for estate and gift_tax purposes of d’s interest in high meadows and the applicability of the sec_6662 penalty held the values of the high meadows parcels of real_property were higher on the applicable gift_tax and estate_tax_valuation dates than those reported on the respective filed gift and estate_tax returns the values were at the same time lower than those determined in the notices of deficiency held further the undervaluations were due to reasonable_cause within the meaning of sec_6664 and therefore the sec_6662 penalties do not apply daniel m white steven g amundson james l kelly and linda j sinclair for petitioner david w sorensen s mark barnes and derek w kaczmarek for respondent contents findings_of_fact a b c d e f g brief family history the trimmer high meadows ranch and the williamson act high meadows background of events leading up to an date purchase agreement early appraisals and prospective buyer’s interest creation of family_trust and sale of of high meadows to high meadows six llc date purchase agreement events leading up to closing on the sale of high meadows continuing efforts to expedite the high meadows sale amendments to the high meadows sales contract h closing on the sale of high meadows i j k l gift_tax_return estate_tax_return notices of deficiency application of the definition of fair_market_value opinion i ii burden_of_proof gift_tax general rules iii estate_tax general rules iv value generally a mr harrison’s date appraisal report b expert opinion respondent’s expert lee b smith the estate’s experts a b c d dr thomas f cargill gary d midkiff steven j herzog steven r johnson e william g kimmel f thomas w clark jr v values of high meadows for estate and gift_tax purposes a the date sale of high meadows as some evidence of high meadows’ value for estate and gift_tax purposes evidence of the sale is admissible the date sale is the best evidence of value b other significant factors affecting high meadows valuation highest_and_best_use access issues and changing usfs policies a b c d mcfarland’s case snow shoes dog sled and cross country skis mackie’s case hiking canoe with portage and horseback fitzgerald’s case revokable permit and a kick me annual fee lessons learned principal issues negatively affecting high meadows’ value as of both relevant valuation dates need for valuation adjustments court’s high meadows sale price adjustments rising prices valuation correction date adjustments c d adjustment for uncertainty of access parcel size adjustment application of the adjustments e valuation determinations vi sec_6662 penalties memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of two separate deficiencies respondent determined that the estate is liable for a dollar_figure estate_tax deficiency and a dollar_figure sec_6662 penalty and a dollar_figure gift_tax deficiency and a dollar_figure sec_6662 penalty for the tax_year the parties have resolved a number of issues and have filed two stipulations of settled issues the remaining issues for decision are the values for gift and estate_tax purposes on date and date respectively of an interest_in_real_property located near and southeast of lake tahoe california 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended for the applicable excise_tax dates of gift and death and rule references are to the tax_court rules_of_practice and procedure which the parties refer to as high meadows and whether the estate is liable for the sec_6662 penalties findings_of_fact some of the facts have been stipulated the stipulations of settled issues the stipulated facts and the accompanying exhibits although not necessarily their contents and conclusions are hereby incorporated by reference into our findings mrs shirley c giovacchini shirley was diagnosed with multiple myeloma in and passed away on date her daughter ms lisa lekumberry was appointed executor of the estate ms lekumberry resided in nevada when she filed the petition in this case a brief family history shirley and her husband mr roy giovacchini roy were members of pioneer nevada families who settled near genoa nevada in the mid-19th century shirley was born to mr and mrs arnold and annie trimmer trimmers in she married roy in roy and shirley had three daughters roy died on date b the trimmer high meadows ranch and the williamson act in shirley’s father and grandfather purchased high meadows high meadows consists of contiguous parcels of real_property ranging from an elevation of big_number feet to over big_number feet well over one mile and rising to nearly two miles above sea level high meadows is about two miles south of the heavenly valley ski resort on the southwest shoulder of the ski resort’s big_number foot high monument peak summit portions of high meadows are quite mountainous and difficult to accurately survey or measure it covers approximately big_number to big_number acres near lake tahoe california on or about date a deed was executed conveying high meadows from the trimmers to roy and shirley giovacchini roy and shirley’s children spent every summer riding horseback at high meadows the family took its cattle there during the summer and cut firewood and christmas trees in the fall on date the trimmers entered into a contract with the county of el dorado in which they agreed to limit the use and development of high meadows in accordance with the california land conservation act of williamson act cal gov’t code secs west supp landowners benefit from williamson act contracts by receiving favorable 2because of the very steep mountainous terrain which is included in a part of the property the parties do not to this day know the exact acreage of high meadows in the end they have assumed it to be big_number acres 3annie trimmer died in and arnold trimmer died on date the deed conveying high meadows from the trimmers to the giovacchinis was not recorded until date after arnold trimmer’s death property_tax treatment in exchange for limiting the use of their lands see estate of luton v commissioner tcmemo_1994_539 under the heading land use the williamson act contract stated that the use of high meadows was to be limited to agricultural and compatible uses and that structures may be erected on the property and existing structures enlarged if they are directly related to and compatible with permitted uses the initial term of the contract was years but the contract provided for an automatic 1-year extension at the end of each subsequent year unless either party served written notice of nonrenewal in accordance with the terms of the contract stated in simpler terms the contract was designed so that the development restrictions would lapse years after notice of nonrenewal otherwise it was to remain in effect 4absent notice of nonrenewal and a 10-year wait the landowner may seek cancellation of a williamson act contract cancellation of a williamson act contract requires governmental approval eg the county board_of supervisors or city council and generally requires that the landowner pay a cancellation fee which is based on the property’s market_value at the time of cancellation see cal gov’t code sec west supp see also evatt v commissioner tcmemo_1992_368 a williamson act contract requires state approval for cancellation of the contracts c high meadows background of events leading up to an date purchase agreement in a letter dated date sonia jacques a field representative for the trust for public land tpl informed gilbert g wright a land appraiser that tpl wanted a preliminary appraisal of high meadows because it was interested in acquiring the property a subsequent letter from ms jacques to roy and shirley dated date also reflects tpl’s continuing interest in acquiring high meadows early appraisals and prospective buyers’ interest in an appraisal report prepared for the u s forest service usfs appraisers stephen r johnson and mr wright appraised the dollar_figure acres of high meadows at dollar_figure dollar_figure for the land and dollar_figure for big_number board feet of merchantable timber as of date mr johnson updated that appraisal on date valuing high meadows at dollar_figure after roy’s death on date mr johnson and lynn barnett-burton appraised dollar_figure acres of high meadows essentially the same property but with a different acreage this time the appraisal was made on behalf of roy’s estate for the purpose of determining high meadows’ value as of the date of roy’s death the appraised value was dollar_figure dollar_figure for the land per mr johnson and ms barnett-burton and dollar_figure for the timber as appraised by steve cannon and jim fleming roy’s estate_tax_return listed the value of dollar_figure acres of high meadows as dollar_figure for land and dollar_figure for timber on date anna hellman project manager for the american land conservancy alc wrote to ms lekumberry and her husband j b about a ranch tour for the u s bureau of land management dave marlow a usfs employee met with shirley and members of her family on date and date regarding usfs’ interest in acquiring high meadows creation of family_trust and sale of of high meadows to high meadows six llc on date shirley transferred ownership of high meadows to herself and ms lekumberry as cotrustees of the giovacchini family trust trust on date the trust sold a interest in high meadows to high meadows six llc hm6 an entity controlled by her three daughters and their 5alc is a national sec_501 nonprofit tax exempt land conservation organization headquartered in san francisco california its mission is to work with landowners and public resource agencies to create conservation solutions through land acquisition conservation easements restoration and stewardship 6mr marlow had another meeting with ms lekumberry and j b on date and a telephone conversation with j b on date spouses for dollar_figure no appraisal was performed with respect to that sale high meadows’ value and sale price were determined by the family and mr randal s kuckenmeister a certified_public_accountant c p a who advised the giovacchinis and their various entities on accounting and tax matters and who prepared the estate and gift_tax returns underlying this case the value and sales_price arrived at was reached using the value determined by mr johnson for roy giovacchini’s estate plus an annual increase based on the consumer_price_index 7hm6 paid dollar_figure in cash and signed a promissory note for the remaining dollar_figure 8in early an attorney named victor s merrill approached the giovacchini family’s advisers with an offer to enter into an option to acquire approximately big_number to big_number acres of high meadows for the greater of dollar_figure per acre or a price to be higher than the price determined and approved by the u s department of agriculture correspondence concerning the possible option agreement with revisions continued through at least date his goal was to get a large portion of high meadows under option for as long as he could in order to use it in a hoped-for potential land exchange deal with the u s bureau of land management for land in jean valley near and south of las vegas nevada mr merrill never put any money down and testified that his proposed purchase_price was just a guess and that almost nothing was considered in arriving at the proposed purchase_price he also testified that it was in his best interests to pay the highest possible price for high meadows because that would enable him to obtain more land in the subsequently intended exchange mr merrill never had the funds or funding to purchase high meadows and ultimately abandoned the whole plan when he determined he would be unable to exchange continued d date purchase agreement on date the trust hm6 and alc met to discuss alc’s interest in acquiring high meadows on date--four days before shirley’s death-- alc the trust and hm6 entered into a purchase agreement and an addendum thereto regarding high meadows sec_1 of the agreement was titled purchase and sale of subject property at that time mr jacques etchegoyhen was a nevada state director for alc and project manager of the high meadows acquisition mr etchegoyhen was also a lifelong childhood friend of ms lekumberry and her husband j b the purchase agreement provided that the trust and hm6 would sell approximately big_number acres of high meadows to alc and that the trust and hm6 acknowledged and understood that alc intended to secure acquisition of the subject property by a public agency that will preserve the sale property in its present condition and use the subject property for public open space and continued california land for nevada land the estate objected to some of respondent’s evidence regarding this offer in valuing high meadows we will disregard any evidence relating to mr merrill’s offer because we find the offer to be without substance and therefore immaterial to our ultimate conclusions 9on date the trust and hm6 signed the purchase agreement and addendum thereto alc countersigned those documents on date shirley passed away on date recreational purposes the trust and hm6 also acknowledged and understood that alc intended to simultaneously close its acquisition of the big_number acres and its conveyance of that land to the agency sec_2 of the purchase agreement titled determination of purchase_price provided that the purchase_price would be the amount equal to ninety-five of the fair_market_value of the subject property as determined in the appraisal approved by seller buyer and the agency in accordance with sec_4 of the agreement sec_4 provided that alc would obtain an appraisal as soon as was practicable and that if either seller or buyer does not approve the appraisal such party shall deliver written notice thereof to the other party within ten days of receipt of the appraisal upon which event this agreement shall terminate if no such written notice was provided the appraisal would be deemed approved if the agency failed to approve the appraisal within days of its receipt of the appraisal report alc was to deliver written notice of that fact to the trust and hm6 at which time the agreement would terminate alc agreed to deposit dollar_figure into escrow within two business days of the purchase agreement’s effective date alc further agreed to deposit into escrow dollar_figure within two business days of the appraisal’s approval by the trust hm6 and alc and to instruct the escrow agent to release the original dollar_figure earnest money and dollar_figure of the dollar_figure deposit to the trust and hm6 if the closing did not occur within one year of the purchase agreement’s effective date alc agreed to deposit into escrow dollar_figure with instructions to immediately release the funds to the trust and hm6 the purchase agreement also set forth a series of conditions precedent to alc’s obligation to purchase the land among them were the following alc in its sole discretion must have approved the condition of the property the agency must have been in a position to accept title and there were no material adverse changes in the physical or environmental condition of the property between the purchase agreement’s effective date and the sale’s closing when the purchase agreement was signed alc did not have an agency or other public or private entity ready to purchase high meadowsdollar_figure it intended to contact the california-tahoe conservancy the california wildlife conservation board and usfs to gauge their potential interest in acquiring high meadows alc could not have funded the acquisition itself e events leading up to closing on the sale of high meadows the day after the purchase agreement was entered into alc hired myron r harrison to appraise high meadows his signed final valuation report indicated that tahoe regional planning agency regulations require that all properties must have a paved access and utility service for development the subject property is accessible by traveling southwest from the city of south lake tahoe on pioneer trail and thence southeast on high meadows trail at the end of the subdivision high meadows trail becomes high meadows road and consists of a road easement across forest service property to enter the subject property at the westerly end the access road to high meadows has been in existence for many years at the point in time that the subject property was used exclusively for summer grazing of livestock therefore the continuous use of the right of way is an unchallenged fact 11in california and nevada agreed to create an agency to regulate development and conserve natural_resources in the lake tahoe basin see 440_us_391 after congress consented to that agreement the following year the tahoe regional planning agency trpa was organized to adopt and to enforce a regional plan for land use transportation conservation recreation and public services mr harrison sent his completed appraisal report to alc on date he valued big_number acres of high meadows at dollar_figure million as of october dollar_figure alc then enlisted the help of thomas w clark jr a licensed real_estate appraiser in california who operated his own real_estate appraisal and consulting firm in sacramento california mr clark performed a review appraisal of mr harrison’s date valuation report early in his report mr clark observed that appraising large tracts of undeveloped land in the tahoe basin such as the high meadows property is extraordinarily difficult for a variety of reasons the most significant of which are the land use issues imposed by the tahoe regional planning agency and the lack of comparable sales there simply are no sales of land that are truly comparable to the high meadows land any appraisal review must therefore recognize that the appraiser has to exercise a significant degree of subjective analysis and judgment although mr clark deemed mr harrison’s report reasonably well done he concluded that in some instances however the report raises more questions than are directly answered and there needs to be additional discussion of various issues mr clark concluded that a purchaser of land with a dollar_figure to 12although the original purchase agreement was for approximately big_number acres by the time the appraisal was prepared the parties had apparently agreed on big_number acres and the purchase agreement was later amended on date to reflect this revised acreage dollar_figure price is not making a purchase decision without some serious investigation and to the extent possible resolution of various unknowns that impact use and development he further opined that there are few buyers that would pay dollar_figure for a site that would only accommodate a single residential compound the excessive exuberance of the real_estate market characterized by the last few years of the 1990’s is gone mr clark went on to express a number of specific concerns with mr harrison’s report including questions regarding access to high meadowsdollar_figure f continuing efforts to expedite the high meadows sale in a date letter alc informed usfs that alc has an option agreement for the purchase of approximately big_number acres of high meadows and would like to work with usfs on conveyance of this land for the benefit of the people of the united_states this was the start of what was to become an ongoing dialogue between alc and usfs regarding the acquisition of high meadows 13among mr clark’s concerns were access the comparable sales used by mr harrison and mr harrison’s use of price per square foot of coverage ie permitted developable land see discussion infra at iv f rather than price per acre on date usfs wrote to mr harrison asking him to appraise the big_number acres of high meadows in that letter usfs specified that the appraisal must conform to the uniform appraisal standards for federal land acquisitions uasfla and the uniform standards of professional appraisal practice commonly known as the yellow book uspap with the former to take precedence in the event of a conflict it also defined the sought market_value as the amount in cash or in terms reasonably equivalent to cash for which in all probability the property would have sold on the effective date of the appraisal after a reasonable exposure time on the open competitive market from a willing and reasonably knowledgeable seller to a willing and reasonably knowledgeable buyer with neither acting under any compulsion to buy or sell giving due consideration to all available economic uses of the property at the time of the appraisal uasfla the letter requesting the appraisal also specified there is considerable discussion in the summary of title regarding outstanding road rights and lack of recorded access it is intended that reciprocal access will be granted between the giovacchini’s and the usa crossing existing adjacent national forest ownership and the property being retained by the giovacchini’s specific easement language will be forwarded to you for your consideration as to any affects to value therefore for purposes of appraisal access can be both physically and legally assumed for the subject property in his date appraisal report which he prepared in response to that request mr harrison valued dollar_figure acres of high meadows at dollar_figure as of date in a date appraisal review report usfs senior review appraiser sharon k moore recommended approving mr harrison’s date appraisal report ms moore’s report was approved the next day in a one- page document by usfs’ acting regional appraiser kimberley v browerdollar_figure ms moore’s and ms brower’s reviews like the proverbial horse led to water did not take into consideration several factors which appraisers are directed to consider by uspap this refusal to drink resulted from their interpretation of the term conflict as it relates to any differences between uspap and uasfla specifically where uspap directs a factor be considered but uasfla indicates consideration of that factor is not mandatory ms moore and ms brower on several critical occasions chose to ignore what this court believes amounted to decisive factors in response to respondent’s in-court inquiries about this practice the following colloquy with ms brower addressed this issue 14usfs was eager to acquire high meadows and had been for some time leslie morefield a realty specialist team leader in usfs’ lake tahoe basin management unit stated that she learned of high meadows in when she began working for usfs and that high meadows has been considered the number one desired acquisition of the forest service by the lake tahoe basin management unit since she began working there q ms brower earlier you were asked a number of questions about the yellow book uspap do you still have that in front of you a q yes i do could you turn to page i believe petitioner’s counsel pointed you to the sentence that begins examination of the agency’s usfs appraisal should include it’s toward the bottom a yes q when the u s forest service looks at something like the yellow book if the sentence says should include is that a requirement a q a q no if you could please turn to page the first paragraph without the bullet points a review of the agency’s appraisal process should next be undertaken with particular note let me start over a review of the agency’s appraisal should next be undertaken with particular note being made of any technical or factual errors reported by the reviewing appraisal this sentence also contains the word should is the u s forest service required to have an appraisal that complies with this sentence is the word should in there is it an absolute no is that the case for the remainder of the paragraphs on page as well as the paragraphs on page that have the word should in them a yes q so the u s forest service is not required to have an appraisal that meets any of these standards when the word should is in there a yes ms moore and ms brower also chose to ignore or disregard other appraisals of high meadows including mr harrison’s appraisal report of date which valued high meadows as of date at dollar_figure ms moore addressed this issue in the following colloquy with petitioner’s counsel on cross- examination q a q a q a did you ask him to provide any details about this appraisal j that he told you about no did you ever ask him what his date of value was no did you ever ask him what his determination of value was no q would it have been important for you to know ma’am what value he had determined some months prior to the date of value on exhibit 58-j the forest service appraisal a q no it didn’t matter is that right a correct q i want to be crystal clear about this the fact that myron harrison prepared what he characterized on november -- strike that date as a complete appraisal that had a value of million that was not important to you is that your testimony a that is correct and can i say why ms brower’s testimony about this appraisal explained we characterize it as an unsolicited appraisal alc disclosed to the forest service that an appraisal was done and they wanted us to look at it and we said no because we do not accept unsolicited appraisals because we had nothing to do with the appraisal instructions or any of that they chose instead to focus only on mr harrison’s appraisal report of date valuing high meadows as of date at dollar_figure because this was the only report specifically sanctioned and contracted for by usfs alc although it disclosed that their earlier harrison appraisal was done was complicit in this approach as it also apparently suppressed the date appraisal in a date letter to lawrence camp one of the respondent’s large and medium size business field specialists in san francisco jeff stump its vice president stated i am in receipt of your date facsimile request for additional information regarding the high meadows property the appraisal that you requested was never reduced to final and was not shared with either the united_states forest service or the property owner thus it does not seem appropriate for american land conservancy to provide a copy to your office g amendments to the high meadows sales contract the purchase agreement among the trust hm6 and alc was amended four times the first amendment was dated date it referred to the subject property as approximately big_number acres of high meadows therein the parties agreed that the approved fmv of the property would be no less than dollar_figure million if escrow did not close on or before date alc was required to deposit dollar_figure into escrow not later than date with instructions to immediately release the funds to the trust and hm6 that deposit was to be nonrefundable unless the purchase agreement was terminated because of a default by the sellers if the sale closed the deposit was to be credited against the purchase_price the second amendment was dated date this make weight amendment was apparently intended as a clarification of the allocation of the selling_price between the selling parties in order to facilitate the subsequent intended claim of a charitable contributiondollar_figure the third amendment dated date provided that alc would pay to remediate a contaminated site on high meadows and would receive a credit at closing for that expense escrow on the sale of high meadows did not close on or before date and alc did not deposit dollar_figure into escrow by date as it had agreed to do in the first amendment to the purchase agreement but on date the parties executed a fourth_amendment to the purchase agreement with a retroactive effective date of date in which they then agreed that if the sale did not close on or before date alc would deposit dollar_figure into escrow with instructions to immediately release the funds to the trust and hm6 that deposit was to be nonrefundable 15it amended sec_2 of the purchase agreement by adding the following two sentences the purchase_price for the subject property the purchase_price shall be the amount equal to ninety-five percent of the fair_market_value of the subject property as determined in the appraisal as defined below approved by seller buyer and the agency in accordance with sec_4 below the approved fmv seller acknowledges that the giovacchini family trust is selling it sec_50 ownership in the property for of the approved fmv seller further acknowledges that high meadows six llc is selling it sec_50 ownership in the property for of the approved fmv and will be entitled to a charitable_contribution for the remaining of the approved fmv unless the purchase agreement was terminated because of a default by the sellers alc also agreed to pay subject_to certain limits the costs associated with a loan of up to dollar_figure million that shirley’s family was to obtain by date to make a required_payment of the estate’s estate taxesdollar_figure h closing on the sale of high meadows on date alc and the u s department of agriculture entered into a written contract for the sale of alc’s interest in high meadows for dollar_figure escrow closed on the sale of high meadows to alc on date when the dust cleared the estate retained its share of the dollar_figure and an undivided interest in the remaining approximately acres of high meadows ie big_number - big_number that the family retaineddollar_figure i gift_tax_return in shirley’s form_709 united_states gift and generation-skipping_transfer_tax return which was prepared by mr kuckenmeister she reported having made dollar_figure in gifts dollar_figure of which were taxable that entire 16the estate had filed an estate_tax_return on date 17see supra note taxable_amount relates to a interest in a limited partnershipdollar_figure shirley reported gift_tax of dollar_figure and after applying dollar_figure of her available unified_credit there was zero tax due she did not report the trust’s sale of the interest in high meadows to hm6 because mr kuckenmeister believed that the sale was a fair_market_value transaction and therefore no gift was made j estate_tax_return shirley’s estate’s form_706 united_states estate and generation-skipping_transfer_tax return which was prepared by mr kuckenmeister reported the value of the estate’s interest in high meadows as dollar_figure dollar_figure for the land and dollar_figure for the timber the reported value was derived from an updated version of mr johnson’s date appraisal report valuing the property as of date that mr johnson had prepared for mr kuckenmeisterdollar_figure when mr johnson prepared his updated appraisal report 18the parties have settled the gift_tax valuation and sec_6662 penalty issues with respect to the gift of that ranch no limited_partnership_interest which was separate and distinct from the high meadows and hm6 issues 19in his updated appraisal report mr johnson valued a fee simple interest in high meadows land and residual timber not otherwise valued separately at dollar_figure million as of date he then multiplied dollar_figure million by which came to dollar_figure million to account for the estate’s undivided interest continued valuing high meadows as of date he was aware that there were ongoing negotiations regarding a sale of high meadows but he had not been provided a copy of the purchase agreement k notices of deficiency respondent issued the estate two separate notices of deficiency on date--one for a gift_tax deficiency of dollar_figure in shirley’s gift_tax and the other for an estate_tax deficiency of dollar_figure respondent determined sec_6662 penalties as to gift_tax and as to estate_tax with respect to both deficiencies in the amounts of dollar_figure and dollar_figure respectively in the form 886a explanation of items attached to the gift_tax notice_of_deficiency respondent asserted among other things that the trust’s date sale to hm6 of the undivided_interest in high meadows for dollar_figure was actually in part a sale and in part a gift in the amount of dollar_figure in the form 886a attached to the estate_tax notice_of_deficiency respondent asserted inter alia that the estate held a interest in dollar_figure acres of high meadows rather than continued to that dollar_figure million figure he then applied a fractional_interest_discount resulting in an appraised value of dollar_figure million for the estate’s interest in high meadows as of date the dollar_figure acres reported on the estate_tax_return and that its interest in high meadows was worth dollar_figure on date significantly more than the dollar_figure reported on the estate_tax_return the estate on date filed a timely petition with this court a trial was held in reno nevada l application of the definition of fair_market_value initially the valuation issues presented by this case seem to be straightforward the definition of fair_market_value specified by the usfs in its publication uasfla and the definition of that term for federal estate and gift_tax purposes as specified by the regulations are essentially similar there was a purchase of a large portion of high meadows by usfs an unrelated governmental party at fair_market_value on date for dollar_figure consequently adjusting that price to account for any applicable differences in the appropriate valuation_date specific location and development rights should resolve the valuation issue alas despite the words used the usfs’ practical application of its definition of fair_market_value in this case is quite different from the court’s understanding of the proper application of the term fair_market_value for estate and gift_tax purposesdollar_figure usfs in this instance determined fair_market_value without considering certain facts generally acknowledged by the uspap to be highly relevant in making such a determination this occurred either because these facts although they should have been considered pursuant to both uasfla and uspap were assumed or because pursuant to uasfla instructions it was not mandatory that they be considered or both and the usfs employees chose not to consider them here thus all facts that would affect purchase_price in a hypothetical sale and which should and would have been considered by a willing seller and a willing buyer aware of all relevant facts were not in fact considered i burden_of_proof opinion the commissioner’s determination of a taxpayer’s liability for a tax_deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however at trial the estate filed a motion to shift the 20compare the definitions of fair_market_value set forth in uniform appraisal standards for federal land acquisitions sec a-9 referencing a willing and reasonably knowledgeable seller to a willing and reasonably knowledgeable buyer and sec_20_2031-1 estate_tax regs referencing a willing buyer and a willing seller both having reasonable knowledge of relevant facts burden_of_proof to respondent pursuant to sec_7491 in his response to the estate’s motion respondent concede d that the burden_of_proof as set forth in sec_7491 will shift to respondent therefore we granted the motion in an order dated date as a result respondent bears the burden of proving the estate’s liability for the estate and gift_tax deficiencies as to the determined penalties respondent always had the burden of production pursuant to sec_7491 ii gift_tax general rules sec_2501 imposes an excise_tax on an individual’s transfer of property by gift the tax is imposed on the values of the gifts made during the year see sec_2502 the value of a gift of property is the property’s value on the date of transfer sec_2512 if property is transferred for inadequate consideration then the excess of the value of the property transferred over the consideration received is deemed a gift sec_2512 see 324_us_303 the donor is primarily responsible for paying the gift_tax sec_2502 sec_25_2502-2 gift_tax regs if the donor dies before paying the gift_tax the personal representative of the donor’s estate is responsible for paying the tax out of the estate as a debt due the united_states from the estate see sec_25_2502-2 gift_tax regs iii estate_tax general rules the federal estate_tax is an excise_tax imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 see 307_us_57 an estate_tax is not levied upon the property of which an estate is composed it is an excise imposed upon the transfer of or shifting in relationships to property at death sec_2051 defines the taxable_estate as the value of the gross_estate minus any applicable deductions the gross_estate includes all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2031 the gross estate’s value is determined at the moment of death see 674_f2d_761 9th cir or the alternate_valuation_date if a timely election is made by the executor or personal representative sec_2032 iv value generally value for purposes of both the estate and gift_tax means fair_market_value see sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs see also estate of hurford v commissioner tcmemo_2008_278 p roperty transferred either by will or by gift must be taxed at its fair_market_value as a general concept fair_market_value is well defined it is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts 98_tc_554 sec_20_2031-1 estate_tax regs see 411_us_546 the willing buyer-willing seller test of fair_market_value is nearly as old as the federal income estate_and_gift_taxes themselves the willing buyer and willing seller are both hypothetical--they are not actual persons or the parties to the case see 243_f3d_1145 9th cir the willing buyer and willing seller are to be postulated not as a particular named x or y but objectively and impersonally rev’g and remanding kaufman v commissioner tcmemo_1999_119 estate of kahn v commissioner 25_tc_227 the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the individual characteristics of these hypothetical persons are not necessarily the same as the individual characteristics of the actual seller or the actual buyer valuation is not an exact science and each case necessarily turns on its own particular facts 88_tc_1197 see estate of spicer v commissioner tcmemo_1974_13 the evidence presented in this case produces a classic example of why the valuation of property is not an exact science thus a valuation question is a question of fact see 838_f2d_330 9th cir aff’g on this point rev’g in part on another ground tcmemo_1986_318 fair_market_value is a question of judgment rather than mathematics 325_f2d_934 8th cir aff’g tcmemo_1961_347 valuation is an approximation derived from all the evidence 316_us_56 538_f2d_927 2d cir aff’g tcmemo_1974_285 a mr harrison’s date appraisal report the dollar_figure sale price of high meadows as reflected in the date sales contract was based solely on mr harrison’s date appraisal report acquiesced in by the parties which valued dollar_figure acres of high meadows as of date in his report mr harrison rounded up the acreage to big_number acres and estimated that they had big_number square feet of allowable land coveragedollar_figure 21the portion of high meadows to be acquired comprised three parcels which mr harrison referred to as parcel sec_4 and parcel was a big_number acre continued in a section of his report titled california land conservation agreement mr harrison recounted his discussions with two el dorado county employees regarding the implications of the williamson act contract on high meadows in the next section of his report titled access mr harrison observed that access to high meadows is through approximately one-half mile of usfs owned property after a discussion with a usfs employee mr harrison was persuaded that access across federal land would not be a problem and that usfs would permit the paving and erosion control work necessary to improve the current access road to meet trpa development specifications nevertheless in apparent recognition of the access easement problem he conditioned his written appraisal report in the assumptions and limiting conditions section as follows stating the appraised value of the subject property is based upon the assumption that legal access rights are granted to the subject property by the ownership of the remainder and the united_states forest service emphasis added continued parcel mr harrison calculated that of the big_number acres were high capability acres ie potentially developable at least in part under applicable land use rules and regulations in preparing his report mr harrison consulted with an engineering company and a construction company regarding the estimated cost of developing utilities and infrastructure to a selected building site on the subject property he then estimated the total cost of such development at dollar_figure using a comparable sales approach he selected seven sales occurring between date and date the parcels that were the subjects of those sales ranged in size from acres to acres mr harrison then made various adjustments to each of those parcels’ sale price for purposes of their comparison to high meadows because it offers seclusion overlooks lake tahoe and has a large meadow that is suitable for horses but is also subject_to many development restrictions mr harrison declared high meadows a desirable site for what is termed as a ‘trophy residence’ he anticipated that trpa would approve a residential allocation and that high meadows would qualify for and obtain a buildable individual parcel 22near the end of his report in a section titled final value conclusion mr harrison stated that the highest_and_best_use of the subject property would be for a large luxury residential estate evaluation system ipes score more than sufficient to allow a residential improvementdollar_figure before drafting his report mr harrison was provided a copy of mr merrill’s expired offer to enter into an option agreement for the purchase of big_number with some consideration of increasing that to big_number acres of high meadows mr harrison referred to that offer as an expired offer to purchase in a section of his opinion titled sales history b expert opinion both parties have proffered the reports and testimony of expert witnesses in order to establish high meadows’ values on the relevant valuation dates those opinions are admissible under the federal rules of evidence fre if they assist the court in understanding the evidence or in determining a fact in issue fed r evid we evaluate expert testimony in light of each expert’s demonstrated qualifications and all other evidence in the record see 86_tc_547 where experts offer competing estimates of fair_market_value we determine how to weigh those estimates by examining their underlying 23trpa uses ipes scores to rate the suitability of vacant residential parcels for building and other modification and any property must attain a minimum ipes score to qualify for construction 520_us_725 logic and the factors they considered in reaching their conclusions see 38_tc_357 the court is not bound by an expert’s opinions and may accept or reject an expert opinion in full or in part in the exercise of sound judgment see 304_us_282 we may also reach a determination of value based on our own examination of the evidence in the record silverman v commissioner f 2d pincite respondent’s expert lee b smith respondent’s expert mr smith has a bachelor of science degree in farm management from california polytechnic university mr smith has his own real_estate appraisal business in carson city nevada he is licensed as a general appraiser in california and nevada has coauthored or edited various real_estate_valuation publications and has been a real_estate appraiser since he has an mai designation from the appraisal institute and an ara designation from the american society of farm managers and rural appraisers mr smith prepared two retrospective appraisal reports for respondent in date one values an undivided one-half fractional interest in high meadows in its entirety approximately dollar_figure acres as of date the date of the alleged gift first appraisal report the other values as of october the approximately acres of high meadows not subject_to the purchase agreement second appraisal report respondent asserts that the value of high meadows on the date of shirley’s death date is the dollar_figure sales_price agreed to by the estate and usfs for the sale of the big_number acres occurring at the end of date plus the dollar_figure value of the retained acres as determined in mr smith’s second appraisal report exhibit 173-r in his first date appraisal report mr smith valued high meadows in its entirety at dollar_figure as of date for his second date appraisal he used a comparable sales approach he started with sales of properties allegedly comparable to the acres actually acres not subject_to the usfs sale and narrowed his focus to sales including the sale of high meadows to alc ranging in dates of sales from date to date at an assumed dollar_figure acres the sale of high meadows was by far the largest comparable sale the remaining comparable sale properties ranged in size from dollar_figure acres to dollar_figure acres and in price per acre from dollar_figure to dollar_figure mr smith made various adjustments for time buyer government or private size location california or nevada coverage development rights and access dirt or gravel paved after making his adjustments he concluded as to the appraisal of high meadows that to develop an opinion of value for the subject considering its larger size a regression analysis will be employed to forecast a value based on the comparable sales in his second appraisal report mr smith valued the approximately acres not subject_to the purchase agreement at dollar_figure as of date he used the same six comparable sales and made the same types of adjustments but did not perform a regression analysis underlying both of mr smith’s reports were a number of extraordinary assumptions in his first appraisal report he assumed among other things t hat legal access is sufficient to accommodate a minimum of two residential sites from the subject_to a public access and t hat upon termination of the williamson act contract a minimum of two residential sites can be legally placed on the 24the sale of dollar_figure acres of high meadows to alc was sale on mr smith’s original list of comparables as a result the parties sometimes refer to that sale as sale 25regression analysis is a statistical analytical technique that examines the relationship between two selected variables here size of the parcel in acres and price property in his second appraisal report he assumed inter alia t hat legal access is sufficient to accommodate a minimum of one residential site from the subject_to a public access these extraordinary assumptions were necessary because in both appraisal reports he acknowledged that the property has no public access and predicated his appraisal on the subject having legal access across intervening federal lands to public roads within the montgomery estates subdivision he concluded that high meadows’ highest_and_best_use was large parcel residential estate development the estate’s experts a dr thomas f cargill dr cargill has a ph d in economics from the university of california davis he is a professor of economics at the university of nevada reno he has expertise in statistics and regression analysis dr cargill found four fatal flaws with mr smith’s statistical work those flaws pertain to the small sample size and mr smith’s purported overreliance on the high meadows sale which dr cargill deems an outlier because of its size in relation to the other comparable sales dr cargill also criticizes mr smith’s regression analysis mr smith did not provide statistics on the degree of confidence one can attach to the two estimated regressions used to determine the value of high meadows this is an egregious omission with serious consequences at a minimum the presentation is unprofessional and would not be accepted even in an elementary statistics class for any discipline examination of the statistical reliability of mr smith’s regressions indicates both regressions should be rejected based on standard levels of statistical confidence used by researchers who conduct this type of analysis the lack of statistical reliability means that either regression generates so wide an ark of predictability as to the fair_market_value of the high meadows property as to be meaningless dr cargill also opines that mr harrison’s appraisal of date valuing high meadows as of date used by usfs to establish the value of high meadows for purposes of its date purchase of that property from alc for dollar_figure was similarly flawed the reason being that there is a statistically meaningful relationship between price and size using mr smith’s data however it is not a reliable foundation to predict the price of large sized property in a similar vein this issue also applies to mr harrison’s appraisal mr harrison did not undertake any statistical analysis like mr smith however he makes a gross error in valuing high meadows because he ignores the relationship between price and size mr harrison assumes there is no relationship between size and price and multiplies the average price for the selected comparables by the number of acres in the high meadows property to obtain a value of dollar_figure he adjusts this value for installing access and utilities and concludes the rounded final value of the property is dollar_figure page mr harrison’s comparable sales suggest a statistically significant relationship which is more firmly demonstrated with mr smith’s data above unfortunately mr harrison has only comparable sales and it is generally not advisable to estimate a regression based on such a small sample b gary d midkiff mr midkiff has a bachelor of science degree in forest resources from the university of georgia he has his own planning and permitting consulting firm he assists clients in the planning and permitting of projects requiring trpa approval mr midkiff worked for trpa for about years before leaving to start his own business he was acting director of trpa for years and left as assistant director the estate asked mr midkiff to evaluate high meadows’ development potential based on the regulatory environment and advise as to whether the evaluations that were done reflected the regulatory environment according to mr midkiff as of the relevant valuation dates no building sites had been identified or evaluated for ipes scores and no allowable land coverage for any building sites had been sought or received his assessment of high meadows’ development potential on the relevant valuations dates led him to criticize mr smith’s reports as reflecting a poor knowledge and understanding of the tahoe regulatory environment as a whole and the application of trpa regulations specifically to the subject property and its circumstances c steven j herzog mr herzog has a bachelor of science degree in forestry from northern arizona university and a master of science degree in forestry with a minor in statistics from oregon state university when he prepared his first appraisal report for the estate he was an mai member and the president of his own real_estate appraisal firm in modesto california by the time he testified at trial in date he had dissolved his business and had moved to portland oregon to become a review appraiser for the appraisal services directorate of the u s department of the interior he had historically undertaken a number of appraisal engagements for usfs some of which were for the lake tahoe basin before being selected for his new job mr herzog prepared three review appraisal reports for the estate one dated date is a review appraisal of mr harrison’s date appraisal report the other two dated date are review appraisals of mr smith’s reports mr herzog found many flaws in mr harrison’s appraisal report the three primary ones were that mr harrison did not perform a before and after analysis that mr harrison did not look outside the lake tahoe basin for comparable sales and that mr harrison used land coverage as a unit of comparison rather than as an adjustment item mr herzog criticized mr smith for his extraordinary assumptions in both appraisal reports the ramifications of any one of these assumptions proving to be not valid are enormous from a valuation perspective it appears that insufficient research was performed to reach conclusions about the validity of these assumptions although mr herzog acknowledged that legal access over usfs land is probable he opined that it was far more unlikely that usfs would allow such access to be improved and paved and would allow 26a before and after analysis would have valued all of high meadows before the usfs sale and the 566-acre portion of high meadows that remained in the family’s possession after the sale such an analysis is most often used in the conservation-easement context and in the takings context where something less than the owner’s full interest in the property is taken this approach necessarily considers the effect of the transfer or gift itself on the value of the retained property see eg sec_1_170a-14 and ii income_tax regs 27later in his report mr herzog launched into a detailed criticism of the comparable sales used by mr smith for example mr herzog asserted that those sales were not affected by the williamson act included a preponderance of sales to government agencies without proper confirmation they were at fair_market_value and would have had lower development costs because they were at lower elevations with easier seasonal access utilities to be run across its land to facilitate residential development both of which are mandatory trpa requirements for residential development d steven r johnson mr johnson is a licensed real_estate appraiser in california and nevada he is also president of johnson-perkins associates inc a real_estate appraisal and consulting firm with a staff of appraisers mr johnson has a bachelor of science degree in business administration with a major in real_estate from the university of nevada reno mr johnson’s appraisal report served as the basis for the value of high meadows reported on the estate_tax_return in addition mr johnson prepared four reports at the estate’s request during the course of these proceedings one values high meadows as of date another values high meadows as of date the third titled a critique of the u s forest service purchase criticizes the date dollar_figure purchase_price and mr harrison’s report upon which that purchase_price was based the fourth report is a rebuttal report addressing mr smith’s appraisal reports mr johnson valued high meadows at dollar_figure million excluding timber as of date dollar_figure million for an undivided one-half interest if sold separately and at dollar_figure million excluding timber as of date like mr smith mr johnson used a comparable sales approach mr johnson’s comparable sales were seven large acreage land sales that occurred between date and date the subject parcels ranged in size from acres to big_number acres and in price per acre from dollar_figure to dollar_figure they had potential development of to homes some of the subject parcels are in california and some are in nevada notably none is in the lake tahoe basin recognizing the uniqueness of the lake tahoe basin mr johnson conducted an extensive sales search in an attempt to find sales within the tahoe basin of similar sized properties because the nearest comparable sales in the lake tahoe basin involved properties times smaller than high meadows and because mr johnson believed that high meadows’ development potential did not increase with its size he concluded that the sales of much smaller parcels within the lake tahoe basin were not felt to be indicative of the market_value of the much larger subject property mr johnson ultimately concluded that high meadows’ highest_and_best_use for trpa purposes was six potential residential homesites and for williamson act purposes was one agriculturally oriented home over the next years as for value he concluded that high meadows was worth between dollar_figure and dollar_figure per acre as of date and between dollar_figure and dollar_figure per acre as of date in his third report mr johnson criticized mr harrison for not considering sales outside the lake tahoe basin he also noted that the highest single price ever paid for a nonlakefront homesite in the lake tahoe basin is dollar_figure and criticized mr harrison for focusing on acres of high-capability land that mr harrison valued at dollar_figure per acre it has been my observation in my years of appraisal experience that a buyer acquiring a single-family residential homesite will base their purchase decision on a price per homesite rather than a price per acre basis with larger sites a buyer will typically make some additional minimal allowance for larger parcels as they tend to provide greater privacy separation and seclusion it would require a large leap of logic to assume that a buyer would increase the price they are willing to pay for a homesite within the lake tahoe basin to nearly dollar_figure simply based upon the added forest land which surrounds the property in his fourth report mr johnson criticized mr smith for not addressing the impact on value of any of mr smith’s extraordinary assumptions e william g kimmel mr kimmel has a bachelor of arts degree in economics from stanford university he has been a real_estate appraiser in nevada since self- employed since he prepared two review appraisal reports for the estate-- one dated date of mr johnson’s appraisal report sec_28 and the other dated date of mr smith’s appraisal reports his general opinion was that mr johnson’s value conclusions appear reasonable but that mr harrison has valued the property based upon a series of assumptions which in effect could be considered entitlements yet they have not occurred because high meadows was under significant development restrictions mr kimmel disagreed with messrs johnson and harrison insofar as they valued the property using price per acre as their unit of comparison mr kimmel would have compared high meadows with other sales on a per-site basis in his other report mr kimmel criticized mr smith for among other things mr smith’s extraordinary assumptions and for overreliance on the date sale to alc which was based on the value determined by mr harrison in his date report 28as part of his appraisal of mr johnson’s reports mr kimmel reviewed mr harrison’s date appraisal report 29in fact mr kimmel opined that mr johnson might have overappraised high meadows in his original report because mr johnson did not discuss the williamson act and its potential 10-year impact on the property’s value f thomas w clark jr mr clark currently heads his own real_estate appraisal consulting firm thomas clark co inc he has been in the real_estate appraisal business since he received his mai designation in and is licensed as a real_estate appraiser in california but not in nevada he has testified frequently as an expert in real_estate_valuation matters in both state and federal courts as previously noted his involvement with this matter arose when he was retained by alc to conduct a review appraisal of mr harrison’s date appraisal he was called by the estate with respect to that review appraisal his testimony at trial was more extensive than his written report and inter alia also addressed the access issue at high meadows v values of high meadows for estate and gift_tax purposes the ultimate question that we are called upon to answer is deceptively simple how much was high meadows worth on date for gift_tax purposes and on date for estate_tax purposes as is all too typical in valuation cases the parties have taken widely divergent self-serving views of high meadows’ values as of the relevant valuation dates petitioner argues that high meadows was worth dollar_figure million as of date and dollar_figure million as of date respondent argues that high meadows was worth dollar_figure as of date and dollar_figure as of october dollar_figure the supreme court observed long ago that at best evidence of value is largely a matter of opinion especially as to real_estate 137_us_348 that statement is as true now as it was over decades ago sales of comparable properties are credible_evidence of real estate’s fair_market_value see 306_f2d_167 9th cir noting that in the field of real_estate_valuation it has long been the rule that sales of other_property are not admissible unless the other_property is comparable and comparability while it does not mean identity because each parcel of real_property differs from every other parcel does mean at the very least similarity in many respects there is normally no comparable sale superior to the arm’s-length sale of the subject parcel itself in an open market transaction within a reasonable_time of the relevant valuation_date s 30the dollar_figure represents the dollar_figure sales_price for big_number acres of high meadows plus the dollar_figure that mr smith’s appraisal report determined the retained dollar_figure acres was worth the court as a practical matter concludes one or both of mr smith’s values is materially mistaken although no diamonds gold or oil was found on high meadows between date and date inexplicably mr smith concludes the value increased by a little more than in slightly more than year despite the tragic events of both parties used comparable sales analyses to value high meadows respondent relies almost exclusively on the date sale of a large portion of high meadows to alc while the estate denigrates it and urges us to disregard it we will not disregard that sale as it is undoubtedly some evidence of high meadows’ values for estate and gift_tax purposes see 763_f2d_891 7th cir estate of 748_f2d_1109 6th cir rev’g tcmemo_1982_440 trout ranch llc v commissioner tcmemo_2010_283 aff’d ____ fed appx ____ wl at 10th cir date estate of shlensky v commissioner tcmemo_1977_148 relying on the sale of a building months after death a the date sale of high meadows as some evidence of high meadows’ values for estate and gift_tax purpose sec_1 evidence of the sale is admissible although this court has observed that subsequent events are generally irrelevant and therefore inadmissible in determining a property’s fair_market_value as of a relevant valuation_date that observation is generally inapplicable when the subsequent event is a sale of the subject property itself within a reasonable_time of the relevant valuation_date see estate of spruill v commissioner t c pincite see also 131_f3d_87 2d cir rev’g tcmemo_1994_641 indeed evidence of actual price received for property in the estate after the date of death is generally admitted without any discussion of the rule against admission of post-valuation date events first nat’l bank of kenosha f 2d pincite see estate of kaplin v commissioner f 2d pincite reversing a tax_court decision because the tax_court failed to consider a sale of the subject parcel itself two years after the donation of the parcel estate of hillebrandt v commissioner tcmemo_1986_ admitting evidence of sales of the various parcels of the subject property that occurred five years after the decedent’s death see also 101_tc_412 trout ranch llc v commissioner tcmemo_2010_283 estate of brown v commissioner tcmemo_1969_91 aff’d 425_f2d_1406 5th cir however there is an exception where a material_change in circumstances occurs between the valuation_date and the date of sale estate of keitel v commissioner tcmemo_1990_416 in short we will not consider subsequent 31for purposes of determining the fair_market_value of property the court has even admitted subsequent sales of other comparable properties see 101_tc_412 estate of brown v commissioner tcmemo_1969_91 aff’d 425_f2d_1406 5th cir events that affect a property’s value but we will consider subsequent events which merely serve as evidence of a property’s fair_market_value as of the relevant valuation datedollar_figure see estate of jung v commissioner t c pincite when viewed in this light--as evidence of value rather than as something that affects value--later-occurring events are no more to be ignored than earlier-occurring events citing an aforementioned case on date we denied the estate’s date amended motion to strike from the record evidence of the date sale of high meadows we concluded that evidence of the date sale is admissible on the issue of that property’s fair market values on date--2-1 years earlier--and on date--16 months earlier see first nat’l bank of kenosha f 2d pincite estate of kaplin v commissioner f 2d pincite we reiterate that the sale of most of high meadows to alc years and months after the date of the gift and about months after the date of shirley’ sec_32in 763_f2d_891 7th cir the court_of_appeals for the seventh circuit explained this point using an example the unexpected discovery of oil on the land after the decedent died would be inadmissible to prove the value of the property on the date of death whereas the actual sale price received within a reasonable_time after the date of death would be admissible in the absence of the discovery of oil or some other unanticipated intervening event that materially affected the property’s value death was reasonably close to both relevant valuation dates nothing that could not have been foreseen other than the result of mr harrison’s appraisal using extraordinary assumptions as directed by usfs occurred between the relevant valuation dates and date that drastically or materially affected high meadows’ intrinsic value so as to render the sale irrelevantdollar_figure on brief the estate cites estate of ridgely v united_states ct_cl in an attempt to demonstrate that high meadows underwent radical changes between the relevant valuation dates and the date of the date sale so as to render that sale not probative while some changes did occur we are not persuaded that they were sufficient to eliminate the sale’s probative value estate of ridgely is inapposite to the estate’s case when mabel lloyd ridgely died her assets included a 368-acre farm near dover delaware known as eden hill farm see estate of ridgely ct_cl pincite almost a month after mabel ridgely died the general foods corp retained an agent to locate a site for a new plant for its jell-o division id pincite general foods then entered into an option agreement to acquire approximately acres later changed to 33the only other truly important events which occurred were the receipt by usfs of sufficient spending authority and budget approval to accomplish the high meadows purchase and the negotiation and formalization of the reciprocal easement agreement between the parties given usfs’ interest in high meadows this was hardly unforeseeable although they were both critical to the deal acres of the eden hill farm see id pincite months later general foods reached an agreement with the city of dover under which the city of dover would expend a large amount of money in order to induce general foods to locate its plant in the dover area id pincite the city of dover did as general foods requested and general foods eventually acquired acres of eden hill farm without even having it appraised in rejecting the government’s argument that eden hill farm’s value on the date of mabel ridgely’s death should have been determined by reference to the subsequent sale to general foods the court of claims concluded that there was not a scintilla of evidence in the record that as of the date of mabel ridgely’s death it could have reasonably been foreseen by even the most optimistic of real_estate speculators that a large national corporation would within eight months exercise an option to acquire acres of eden hill farm and that to assure consummation of the transaction the city of dover would commit itself to expend over dollar_figure for extensions of sewer and water systems to accommodate that corporation id pincite9 in short the court of claims concluded that at the time that mabel ridgely died it could not have been reasonably foreseen that eden hill farm’s highest_and_best_use would be rapidly transformed from agricultural to industrial use the court nevertheless concluded that eden hill farm was worth dollar_figure rather than the dollar_figure reported by mabel ridgely’s estate because its highest_and_best_use on the date of mabel ridgely’s death was for agricultural purposes with an industrial potential id pincite7 in contrast the allegedly unforeseeable significant changes between the relevant valuation dates and the date of the date sale of big_number acres of high meadows to alc were reasonably foreseeable if not in fact foreseen as of the relevant valuation dates access issues the fact that high meadows contained a contaminated site and the lack of a road utilities a verified determination of land capability and coverage an ipes score a building allocation and certificated parcels were all either known or potentially knowable in declining to strike evidence of the date sale of high meadows we stated that we were not deciding whether the date purchase agreement constituted a binding contract to sell high meadows under california law that remained in effect until the sale closed more than a year later although the parties continue to dispute that issue we need not decide it as explained we will consider subsequent events which merely serve as evidence of the property’s fair_market_value as of a relevant valuation_date evidence of the date sale of high meadows is therefore admissible irrespective of any decision that we would render on the contract law issue trout ranch llc v commissioner wl at evidence regarding the sale of high meadows is admissible whether the purchase agreement constituted a binding contract a letter of intent an option agreement or something else and such evidence is admissible regardless of whether the parties remained in contract or went out of contract and then got back indollar_figure because we have already admitted evidence about the sale into the record we have answered affirmatively the question of whether we will consider the sale in determining high meadows’ values for estate and gift_tax purposes however in keeping with our order denying the estate’s motion to strike we reiterate that 34indeed respondent is not relying on the purchase agreement to demonstrate the fair_market_value of high meadows on date or date only to demonstrate that the sale of high meadows was foreseeable as of the dates of valuation such a demonstration is unnecessary the sale need not have been foreseeable in order to render it relevant and the evidence therefore admissible the sale is relevant and the evidence admissible as long as there were no intervening events between the relevant valuation dates and the date of sale that materially affected the property’s intrinsic value moreover high meadows’ fair market values on the relevant valuation dates cannot be determined solely on the terms of the purchase agreement the ultimate sale price was not known until well after shirley’s death and was based on mr harrison’s date seriously flawed appraisal report which valued high meadows as of date well after both of the relevant valuation dates the probative value of the dollar_figure sale price in relation to petitioner’s evidence is an entirely different matter the date sale is the best evidence of value in the absence of contrary evidence we accept as we do with valuations by the customs service 60_tc_569 that usfs appraised this property before purchasing it as required by u s c sec the effect of another u s office or agency’s determination of value on our tax_determination depends on the facts of each case we are not required to apply another office or agency’s determination where it is based on erroneous assumptions or mistaken facts or an unreasonable formula 66_tc_373 aff’d 598_f2d_1375 5th cir that said the date sale to alc is the only truly comparable sale worthy of consideration we will not shun the sale of a large portion of high meadows reasonably close to the relevant valuation dates in favor of comparable sales that are not truly comparable and that must undergo a series of dramatic speculative adjustments in order to render them the least bit reliable privately owned parcels comparable in size to high meadows do not exist in the lake tahoe basin indeed at the time it was sold high meadows was the largest private land holding in the lake tahoe basin as mr clark noted in his date review appraisal there simply are no sales of land that are truly comparable to the high meadows land and as mr johnson himself acknowledged in his considerably earlier appraisal report for usfs valuing high meadows as of date the real_estate market within the lake tahoe basin is considered to be highly unique and atypical of most other areas this uniqueness associated with the lake tahoe market is attributed to a number of factors including strict development controls which limit supply as well as the unique year-round recreation and entertainment amenities associated with the lake tahoe basin an extensive review of the sales data contained in our files revealed no data from other areas with a sufficient degree of comparability to be useful in this analysis even if such data were available it is felt that locational adjustments would involve an unacceptable degree of subjectivity for that reason when he valued high meadows in mr johnson used comparable sales of much smaller properties all within the lake tahoe basin yet in preparing his report valuing high meadows as of date mr johnson relied exclusively on comparable sales outside the lake tahoe basin all of those sales involved large parcels of land in other areas of california and nevada those properties were not closely comparable to high meadows with respect to their location and desirability they also do not reflect the significant interest of environmental organizations and governmental entities in lake tahoe basin properties which inevitably affects price because of increased demand nevertheless in a relatively contemporaneous appraisal of an unrelated acre property called meadows edge in the lake tahoe basin mr johnson used comparable sales in the lake tahoe basin that were to times smaller than the subject parcel mr johnson had a similar instance for another 5-acre property in the lake tahoe basin called sunset ranch where tahoe basin comparables were to times smaller than the subject property there are other reasons to question the probative value of mr johnson’s reports mr johnson’s view of high meadows’ accessibility changed considerably between and even though conditions on the ground did not in he made no mention of access problems across federal land in contrast in his valuation report for purposes of this case access across usfs land particularly with respect to utility easements is a significant problem in mr johnson characterized the views of lake tahoe from portions of high meadows as excellent dramatic lake and mountain views he now characterizes those views as distant he loosely attributes the contradictions at least in part to his former associate an english literature professor with flowery writing tendenciesdollar_figure 35although those characterizations are subjective and therefore not necessarily incompatible mr johnson’s recharacterization tends to make him appear an advocate for the estate’s position who has not fully accepted that the continued see 92_tc_101 in the context of valuation cases we have observed that experts may lose their usefulness and credibility when they merely become advocates for the position argued by a party in contrast to mr johnson’s comparable sales all of mr harrison’s comparable sales were of parcels within the lake tahoe basin and were generally at much lower elevations with less rugged terrain similarly mr smith’s comparable sale properties aside from the date sale to the alc of a large portion of high meadows itself were qualitatively comparable except for elevation to high meadows with respect to their location and desirability but they too were not comparable to high meadows in size--high meadows dwarfed those properties this size discrepancy in his opinion necessitated a regression continued firm’s appraisal reports necessarily require that it candidly accept responsibility for its work product which in turn affects its credibility 36elevation is important here because of the access problems to the higher steep slope areas and the lapse rate ie effect of surface and atmospheric compressional heating which generally means ambient outside temperature will decline degrees on average per big_number feet of altitude the temperature differential in this alpine environment significantly affects snow depth the snow line accessability and livability analysis which mr smith himself has acknowledged is highly unreliable most of the timedollar_figure in the end the dissimilarities between high meadows and the parcels that were the subjects of the comparable sales other than the sale of dollar_figure acres of high meadows itself to alc seem to us far more striking than the similarities fairfield gardens inc f 2d pincite thus the most probative valuation evidence before us is the date dollar_figure sale price paid_by alc for a large portion of high meadows that said there is ample reason to question how reflective of fair_market_value that sale price was as we agree with the estate that the dollar_figure sale price was premised on a seriously flawed appraisal report and was negotiated by parties that were not truly adverse consequently to a meaningful extent valuing high meadows on the date of shirley’s death or as of date using the date sale begs the question as explained below these facts warrant considerable adjustment and discount in the determination of the estate and gift_tax values at issue here 37at trial mr smith acknowledged that his linear regression analysis had a accuracy level and that his nonlinear regression analysis had a accuracy level he also acknowledged that without his regression analysis he would have been unable to develop a definitive opinion as to value but that the data supported a value of less than dollar_figure per acre b other significant factors affecting high meadows valuation highest_and_best_use the parties agree that absent governmental approval and payment of a significant termination charge as of both relevant valuation dates the williamson act a k a the trimmer contract limited development on high meadows to one housedollar_figure they disagree as to whether that house could have been the immense trophy house referred to by mr harrison or whether it was required to be something far more modest the williamson act restricted high meadows’ use to agricultural and compatible uses and the parties’ disagreement as to the size or type of house that could be constructed on high meadows relates to the contract specification that structures may be erected on the property and existing structures enlarged if they are directly related to and compatible with permitted uses the estate asserts that a large luxury estate would have been precluded by the williamson act contract because it was not agriculturally related respondent counters that 38a separate lodging accommodation for high meadows ranch workers may also have been permitted after high meadows was split up the one development_right went to usfs as an aspect of its high meadows purchase the acres retained by the family lacks any development_right under the williamson act nothing in the williamson act would limit the size of any allowed single family residential construction at trial roger trout a principal planner and 17-year employee of the el dorado county planning department testified that as of the relevant valuation dates there were no size limitations imposed on residences in el dorado county he also stated that the issuance of a building permit was a ministerial action and that it did not include the review of the continued agricultural activities or compliance with the williamson act the estate has been unable to demonstrate otherwise in short a rancher or farmer need not live in a log cabin we agree with respondent that as of the relevant valuation dates a purchaser of high meadows would have been allowed to construct one single_family_residence of practically any residential size on the propertydollar_figure nevertheless as explained below we conclude that a private buyer seeking to build a single trophy house would have been willing to purchase big_number acres of high meadows only for a significantly lower price than dollar_figure 39mr johnson and the estate’s other experts incorrectly concluded that the williamson act contract precluded the construction of a large luxury residence on high meadows access issues and changing usfs policies the trimmer and giovacchini families have apparently encountered no notable access issues actually occurring with respect to high meadows since its acquisition in nevertheless notwithstanding mr harrison’s conclusion that the right of way is an unchallenged fact there were as of date and at the time of shirley’s death significant questions concerning the property owner’s right to such access historical landowner use and usfs acquiescence or indifference is not a meaningful predictor or assurance of future use or access the access difficulties particularly complicate the valuation issue the court intuits that if a purchaser of high meadows was willing to develop and use high meadows in a manner consistent with usfs desires and those of surrounding neighbors and other environmentally conscious voters the access issue would as in fact it did get resolved by negotiationdollar_figure however if a 40one and a third years after shirley’s death in conjunction with and as a condition of closing the sale of the big_number acres to acl and hence to usfs in which sale was to include the one single development_right the giovacchini parties executed a reciprocal access easement deed with respect to both parcels of high meadows usfs for its part also as a condition of closing executed and delivered to the estate and hm6 a written notarized grant deed suitable for recording the deed provided a non-exclusive easement for use of a road whether existing or as constructed or reconstructed over and across a 55-foot-wide strip about six-tenths of a mile long extending public access from the existing montgomery estates subdivision to high meadows continued purchaser wished to build a large and ostentatious home with a view and or conduct high-occupancy or high-density activities on high meadows that could adversely affect its watershed or wilderness atmosphere the result would likely be continued the parties also negotiated and executed a road maintenance agreement covering the access road while the parties as a critical aspect of the overall deal compromised and worked hard together to negotiate and finalize these documents the task was not an easy one numerous letters meetings and discussions were required over a period stretching from date until date among the disputes which were ultimately resolved were the width of the easement feet feet or feet road maintenance responsibilities boundary line adjustments public_utility easement to be located along the road easement protect ion and maintenance of the streams riparian corridors and sensitive meadow systems unique to the high meadows area maintenance of the hydrologic functions of ground water of cold creek protect ion of the assets of this property including its riparian rights and spring sources livestock access across high meadows including cattle drinking on cold creek resulting in fecal coliform pollution in the basin of great concern to usfs cut bank erosion from moving cattle across and around cold creek over what would then be usfs property particularly as it affects potential resource damage the erosion occurring not only in the high meadows area but also along the steep slope to the north and location of and protecting freel spring these issues because they dealt with usfs roads point and nonpoint pollution the clean water act and water quality as affected by runoff were then and remain today extremely divisive high profile issues see eg 640_f3d_1063 9th cir cert granted ____ u s ____ 133_sct_23 344_f3d_832 9th cir quite differentdollar_figure yet a fee simple owner acquires significant right to use his or her property however he or she wishes consistent with zoning and land use restrictions all material restrictions on general property rights are likely to affect value because of this complication a willing buyer or seller aware of all relevant facts and given the tens of millions at stake would investigate analogous factual access situations to predict possible and likely outcomes today they would discover from federal court pleadings and opinions or other news statutory or regulatory sources the following experiences a mcfarland’s case snow shoes dog sled and cross country skis john mcfarland owned a 75-acre plot including a residence within and surrounded by glacier national park which had been a part of an 89-acre parcel conveyed to his predecessor in interest in by a federal patent under the homestead act of the property had been homesteaded before the creation 41a large flashy home with a view of the basin and lots of reflective glass or sheeting would also be conversely visible by many in the basin some of those individuals would likely object to its disruption of their otherwise pastoral view of the basin skyline high density entertainment and related outdoor activities at a trophy residence would likely affect noise levels runoff and water quality etc precipitating usfs consideration of restrictions or limitations on access permit easement grants and utility easement grants of the park in the patent stated to have and to hold the said tract of land with the appurtenances thereof unto the said claimant and to the heirs and assigns of the said claimant forever for years mr mcfarland and his predecessors accessed their property via glacier route a road which passes through the national park without usfs interference beginning in the usfs prohibited snowmobiling in glacier national park and generally closed glacier route to automobiles during the winter season but continued until to allow property holders some degree of motorized access in winter months use of glacier route in the winter was apparently allowed because the homestead act guaranteed access to patent holders in date usfs notified mr mcfarland it would no longer countenance motorized winter access via glacier route usfs stated it changed its policy to protect wildlife and public recreational opportunities mr mcfarland then filed an application_for a special use permit he asked for year-round permission for family and guests to drive on glacier route and to use a snowmobile when road conditions make it unsafe or impractical to drive usfs denied the permit request and his administrative appeal was also denied usfs explained that motorized access and snowmobiling are an incompatible public use during the winter in glacier national park usfs contended that the superintendent can close roads and prohibit motorized access for the maintenance of public health and safety protection of environmental or scenic values protection of natural or cultural resources aid to scientific research implementation of management responsibilities equitable allocation and use of facilities or the avoidance of conflict among visitor use activities mr mcfarland then sued in the u s district_court in montana to quiet title to an easement over glacier route he claimed an easement by necessity an implied easement from the homestead act and an express easement pursuant to the original land patent the district_court dismissed the case mcfarland appealed and the court_of_appeals for the ninth circuit reversed and remanded the case see mcfarland v norton f 3d big_number 9th cir on remand the district_court granted summary_judgment for the usfs and mr mcfarland again appealed the court_of_appeals ruled that under the administrative_procedure_act an agency decision will be set_aside only if it is ‘arbitrary capricious an abuse_of_discretion or otherwise not in accordance with law ’ mcfarland v kempthorne f 3d 9th cir quoting u s c sec_706 a federal court may not substitute its judgment for that of the agency id it concluded that the district_court properly granted summary_judgment mcfarland has no valid claim to an easement to the extent he has a right to access his property across federal land that right is subject_to the reasonable regulation of the park service implemented through the permitting process id the court_of_appeals then held even where a statutory right of access exists the park service has broad discretion to regulate its use the proper mechanism for such regulation is the permitting process ultimately the park service determined that its concerns for wildlife and recreation in the national park justified closing glacier route to motorized vehicles during the winter season if an agency’s determination is supportable on any rational basis we must uphold it this is especially true when an agency is acting within its own sphere of expertise id pincite see also 460_f3d_1259 9th cir 194_fsupp_306 d minn an easement by necessity does not exist if the claimant has another mode of access to his property in fact necessity may be defeated by alternative routes or modes of access--no matter how inconvenient mcfarland has year-round access to his property over glacier route in the winter this access is limited to non- motorized means e ven subject_to the seasonal limitations imposed by the park service and in spite of the associated inconvenience mcfarland enjoys sufficient access to his property mcfarland f 3d pincite b mackie’s case hiking canoe with portage and horseback the mcfarland opinion cites mackie with apparent approval george mackie commencing in owned land and two one-room cabins in glen lake mackie f_supp pincite the land was in the superior national forest and within the boundaries of a usfs designated roadless area now accessible only by horseback boat or on foot id pincite before the airplane was a common means of access but all air travel was banned in that year following the air ban mr mackie relied solely on an old northwest paper co logging road for access to his property that for part of the way traveled over government owned land within the roadless area id pincite initially this was not a problem but then usfs blocked the road at its entrance to the roadless area with posts and a steel cable fastened with two locks one at each end one lock was furnished by usfs and used by rangers and other federal employees for motorized access the other lock was furnished by northwest paper co which was authorized to use the road notwithstanding the general ban in connection with its logging operations a sign advised the road was closed to all vehicular traffic in and mr mackie had a key to one of the locks which was provided to him by northwest paper co when he was required to give this up he resorted to cutting the cable or driving around the posts on an improvised bypass from to he regularly used the logging road without interference by the government although the forest rangers and other usfs employees knew he was using the road in date the government blew up the road with dynamite creating a number of holes in the road mr mackie continued to use the road bypassing some holes and jerry-rigging improvised bridges over others where the holes were too wide and or deep he procured old autos parking them between the holes he would then carry himself guests and supplies on foot from one vehicle past the hole to the next vehicle and then proceed to the next impassible hole and repeat the exercise mr mackie justified his road use on the allegation that the original patent from the united_states conferred on him an easement by necessity as his land was surrounded by the superior national forest id pincite by using gun lake road he could drive to within one-third mile of gun lake id pincite from there he could carry supplies and walk to the lake then boat across the lake to his property otherwise mr mackie had to drive on gun lake road without using the roadless area portion to the fourtown area he then had to travel easterly without the car for miles and then another miles to fourtown lake he could thereafter travel by boat across fourtown lake boot lake and fairy lake to gun lake and thence to his property this trip also required three short portages between lakes and covered a total distance between where he needed to leave the car and his cabins of not more than eight miles given these impediments mr mackie filed a suit asking for a declaratory_judgment that he had lawful rights of access to his land over the superior national forest land and was entitled to damages for usfs’ restricting his mode of access id pincite the government counterclaimed asking for an injunction preventing mr mackie from crossing the restricted roadway using a motorized vehicle the district_court noted the general_rule of law herein applicable is that one cannot claim an easement by way of necessity over lands to which he has another mode of access however inconvenient id pincite citing 17a am jur easements secs on this basis the district_court denied all of mr mackie’s requested relief and granted judgment and injunctive relief against him and for the government c fitzgerald’s case revokable permit and a kick me annual fee the fitzgeralds raymond and nancy d b a hook cattle co owned the o’haco cabins ranch about miles from winslow arizona which included a residential structure 932_fsupp_1195 d ariz to access their property they had to cross the apache-sitgreaves national forest id pincite the ranch land was acquired by patent on date from the united_states pursuant to the homestead act of the primary access route was fdr 56b a two-mile forest development road the fitzgeralds also acquired the pius farms ranch which with the o’haco cabins ranch constituted the base property to support a usfs grazing permit covering square miles of sitgreaves national forest the permit was intended to support a 915-head-of-cattle allotment known as the limestone grazing allotment id pincite n shortly after the fitzgeralds purchased the o’haco cabins ranch in usfs closed several other access roads to their property id pincite in the spring of usfs requested that the fitzgeralds apply for a special use permit for their use of fdr 56b the fitzgeralds applied as requested but would not sign the special use permit the usfs prepared usfs then closed fdr 56b to all motorized vehicles effective date the fitzgeralds administratively appealed the road closure order to the regional forester usfs suggested a private road easement in lieu of a permit and prepared an easement acceptable to usfs but it was not acceptable to the fitzgeralds because it was revokable and required_payment of an annual fee id pincite n following a further appeal to the chief of the forest service fdr 56b was closed in date id pincite having exhausted their administrative remedies the fitzgeralds sued in the u s district_court for arizona both parties agreed the fitzgeralds had a right of access to their inholding ranch over usfs land see 3_f3d_1254 9th cir the dispute was over the type and extent of that access and whether it could be restricted or regulated by usfs the answer to that question revolved primarily around the property clause of the constitution u s const art iv sec_3 cl giving congress plenary power to regulate the use of federal land see 107_f3d_1314 9th cir noting the power over the public land thus entrusted to congress is without limitations the alaska national interest land conservation act anilca enacted in which pincite u s c sec provides that it applies to all national forest systems land 655_f2d_951 9th cir and the federal land policy management act u s c secs flpma anilca provides usfs with the right to regulate access by those owning property who have no deeded easement but rely on access over usfs land to reach their property fitzgerald living_trust f 3d pincite n see also c f_r sec a c f after considering these factors and the fitzgeralds’ claims to a preexisting easement the court_of_appeals for the ninth circuit rejected the fitzgeralds’ claims that court concluded that flpma vests the secretary of agriculture with the authority to regulate access over the sitgreaves national forest u s c sec a the flpma easement offered to the fitzgeralds who hold no common_law easements over the forest service land is a reasonable exercise of that authority fitzgerald living_trust f 3d pincite d lessons learned the state of the law and the current usfs policies on the use of usfs land for access to surrounded private property expressed here and in the other two cases are emblematic of current risks property owners must accept and deal with if they lack a deeded easement and must cross usfs property to reach their land the court decisions in mcfarland and fitzgerald were not yet issued when shirley died on date when mr harrison appraised high meadows in his date valuation report or when the sale of high meadows closed on date but the law on which these cases was based was in effect as were the changes in usfs policies on use and access to inholdings which precipitated these cases the outcome of the cases was foreseeable and was presaged by decisions in 353_f2d_34 n 9th cir and mackie f_supp pincite which preceded shirley’s death see also hoffenberg v united_states wl d ariz 425_f3d_1213 9th cir mcmaster v united_states wl e d cal appeal docketed no 9th cir date given the proposed trophy residence s and its or their probable usage the very high altitude of high meadows the available home site s the rugged terrain and the substantial period of each year that high meadows is snow covered motorized vehicle access would be very important large homes need lots of supplies particularly in cold snowy weather a trophy home on high meadows would require not only an access easement for people and their supplies but also for utilities and an improved roadway for emergency services in accordance with local zoning and development codes principal issues negatively affecting high meadows’ value as of both relevant valuation dates as of both relevant valuation dates high meadows was burdened by trpa and williamson act restrictions and had other problems that negatively affected its value which undoubtedly would have been considered thoroughly by a private buyer before purchasing high meadows see 347_fsupp_95 n d cal there is little question that a williamson act restriction artificially reduces the fair_market_value of the property for the period of time it remains on the property high meadows was surrounded on all sides by usfs property consequently access would have been a potential problem for anyone seeking to build and use mr harrison’s trophy residence or any other residence s dollar_figure road and utility easements had been neither sought nor granted trpa had not rendered land coverage determinations water rights had not been adjudicated an ipes score had not been assigned there was a contaminated site that needed to be remedied in valuing dollar_figure acres of high meadows pinciteanyone entering high meadows was required to first cross at least six- tenths of a mile of usfs property as is illustrated by a recent opinions of the court_of_appeals for the ninth circuit discussed further supra and infra the right to access one’s property across federal land can be an extremely uncertain one see 545_f3d_1106 9th cir mcfarland has no valid claim to an easement to the extent he has a right to access his property across federal land that right is subject_to the reasonable regulation of the park service implemented through the permitting process dollar_figure as of date mr harrison assumed ideal conditions including that the sale transaction would include reciprocal rights to a 55’ wide easement for access and utilities but that was clearly not assured and actual conditions were far from idealdollar_figure although some of the aforementioned issues were resolved by the time the sale to alc closed in date they certainly would have had a negative effect on the price that a hypothetical willing buyer including one seeking to build a single trophy home would have paid on either relevant valuation datedollar_figure 43under the rubric of extraordinary assumptions mr smith did the same 44it is uncertain whether a hypothetical private buyer seeking to build a trophy house would have been able to resolve those issues and if so whether such a buyer would have been able to resolve them as expeditiously as the giovacchinis alc and usfs were able to for example had a private buyer seeking to build a trophy house purchased all of high meadows it is unclear whether and if so under what terms usfs would have granted such a buyer the easements necessary to adequately access the house and supply it with utilities ms morefield testified that usfs sent a memo to trpa in an effort to put usfs’ weight behind the giovacchinis’ request for land coverage determinations a private purchaser of high meadows frustrating usfs’ efforts to acquire the property and obtain control of the prized critical watershed land might not have enjoyed that benefit see mcfarland f 3d pincite holding that access across usfs property to landlocked parcel by nonmotorized transportation such as snowshoe horse cross-country skis or sled dogs in winter months constituted access to property no matter how inconvenient 460_f3d_1259 9th cir 425_f3d_1213 9th cir 3_f3d_1254 9th continued someone seeking to purchase a single homesite would have likely been very reluctant to pay dollar_figure considering the aforementioned issues we also agree with the estate and its expert mr johnson that valuing a single homesite on a land coverage or even on a per-acre basis led mr harrison to significantly inflate the value of high meadows moreover a hypothetical willing buyer looking to build a trophy house on high meadows would have recognized that the lake tahoe basin is a heavily regulated environment and that the trend in that area is toward more--not less--regulationdollar_figure such a buyer would certainly have desired assurances that regulatory impediments would not delay prevent or unduly burden the construction and use of such a home absent such legally enforceable assurances a prospective purchaser would most likely have been willing to pay far continued cir 45this trend evident as a historical matter is further confirmed by the california legislation imposing new restrictions on williamson act properties that legislation cal gov’t code sec provides a penalty applicable to structures exceeding big_number sq ft constructed on williamson act land in violation of the contract provisions less than mr harrison thoughtdollar_figure alc and usfs had no such concerns and 46we recognize that the williamson act limitations and restrictions could have been addressed on a prospective basis by giving notice of termination on or before the next anniversary date then after a 10-year period had lapsed they would no longer apply the court does not believe this option has a material effect on high meadows’ value as of date or date at the time of the gift and at shirley’s death the prime interest rate according to the wall street journal with respect to which the court will take judicial_notice was on date and on date even at the lower rate a dollar discounted pincite is significantly reduced in years a dollar discounted at a compounded annually interest rate would be worth only dollar_figure5431 or about dollar_figure today if payable in years the evidence does not reflect that the increase in high meadows’ value if high meadows were freed from the williamson act restrictions on date or date would materially exceed if it exceeded it at all this time_value_of_money discount further a 10-year delay in the ability to acquire required governmental approvals for development and required permits under high meadows’ el dorado county ae zoning classification would considerably increase the prospective purchaser’s risk of further development obstacles the risk would be even higher given the then-current environmental sensitive antidevelopment trends as to this unique pollution-sensitive basin that in turn would likely further decrease the fair_market_value of high meadows the court concludes and the parties seem to mostly agree that waiting out the williamson act contract was not except perhaps for the retained acres a significant viable choice in valuing high meadows early cancellation of the williamson act contract was also a theoretical alternative but there would be a significant financial cost of approximately of high meadows’ value to make up for the previously reduced property taxes there is also significant uncertainty whether the necessary governmental jurisdictions including the el dorado county board_of supervisors would vote to approve cancellation these factors render this option too speculative to meaningfully affect the value of high meadows a new owner could also request a rezoning of high meadows to timberland preserve tpz and if it were rezoned could also request cancellation of the williamson act contract without payment of the fee continued despite assertions in court to the contrary did not properly scrutinize mr harrison’s date value conclusion to account for them to the contrary they at least in part dictated abetted and facilitated such assumptions the fact that mr harrison noted mr merrill’s offer to enter into an option agreement and incorrectly characterized that offer as an expired offer to purchase raises serious questions the court is left to speculate whether he allowed that offer which we have already deemed immaterial to influence his judgment as to high meadows’ value see supra note finally it is disconcerting that mr harrison raised the fair_market_value of dollar_figure acres of high meadows to dollar_figure as of date a date approximately year after shirley’s death from dollar_figure million as of date only days after her death despite mr clark’s intervening report which was critical of mr harrison’s first reportdollar_figure even more disconcerting is that in continued however tpz zoning is extremely restrictive and would permit only a mobile home or caretaker single_family_residence on high meadows see cal gov code sec el dorado county code sec 47mr harrison apparently saw mr clark’s criticism or was at least provided with information as to some of mr clark’s concerns because in his subsequent work product he eliminated the two comparable sales that mr clark had criticized this problem is aggravated by the first amendment to the high meadows sales contract at the time the amendment was made date mr harrison had continued their zeal to acquire high meadows usfs appraisers turned a blind eye to that sequence of events in swiftly approving mr harrison’s date valuation reportdollar_figure ms moore ms brower and ms morefield testified that it is usfs policy not to consider unsolicited appraisals that policy coupled with usfs’ desire to acquire high meadows led usfs to pay dollar_figure in order to acquire dollar_figure acres of high meadowsdollar_figure as discussed this court while it may continued already prepared and issued to alc his date valuation report valuing high meadows on date at dollar_figure the amendment seems to put the cart before the horse by prescribing an approved fmv of not less than dollar_figure sure enough mr harrison’s next appraisal report as of date more than met that provision by valuing high meadows at dollar_figure 48in a similar vein to ensure that high meadows would ultimately end up in the hands of a conservation-minded agency alc and mr etchegoyhen alc’s point man for the acquisition of high meadows and a longtime acquaintance of j b and ms lekumberry bent over backwards to get the deal done in mr etchegoyhen’s own words we did some things that i suspect aren’t traditional for land conservation organizations those things included borrowing money on alc’s line of credit in order to pay new consideration to resurrect the deal paying for the environmental remediation and agreeing to pay the points and the interest of whatever it may be for the family to borrow a significant sum of money to enable them to re-sign with us and pay whatever things they needed to get paid mr etchegoyen took the lead on those issues 49they did not look at mr harrison’s date report they reviewed only mr harrison’s date report had they seen mr harrison’s first report and mr clark’s review of that report they might have and notwithstanding usfs policy on appraisals should have in determining the continued carefully consider a valuation determination arrived at by another federal office or agency is not bound by that other office’s or agency’s determination see pasqualini v commissioner tcmemo_1994_323 the fact that one arm of the federal government may have overpaid for dollar_figure acres of high meadows does not mean that another arm of the federal government should absent statutory authorization require the estate to regurgitate its questionable gain by overpaying estate and gift_tax so that the treasury may recoup at least a portion of that money we previously concluded the sale of high meadows to alc is the most meaningful and comparable sale and as such serves as the initial jumping-off point for our penultimate value analysis unfortunately this sale was not the result of a normal free market arm’s-length transaction but resulted from a contrived even if well-meaning effort to assure the conveyance of critical mostly pristine high elevation watershed property to usfs in that effort unlike most private transactions price was not for usfs always the most important consideration price was driven by the estate’s desire to maximize its financial situation in order to pay imminent federal_estate_taxes the estate hoped to achieve significant continued credibility and procedural regularity expressed concern regarding mr harrison’s ultimate conclusion as to high meadows’ value family liquidity and ensure realization and perpetuation of a significant family estate amassed by three generations and hard work while protecting high meadows in its historic state the high meadows sale price was based on mr harrison’s appraised value in defense of that dollar_figure value respondent chose not to call the one person who set the price mr harrison but instead called as his appraisal expert mr smith mr smith valued high meadows including the approximately acres not sold to alc at dollar_figure on date and valued the approximately actually dollar_figure acres retained acres as of date at dollar_figure in both instances extraordinary assumptions were made at the direction of respondent equivalent to those made by mr harrison on the instructions of alc and usfs mr smith further acknowledged on cross-examination that his valuation was dependent on his regression analysis and that without it he could not have valued high meadows he also admitted that his linear regression analysis would statistically result in a conclusion within an acceptable range of error only of the time this appraisal and mr smith’s direct opinion testimony as to value are thus of little if any use and fail our gatekeeper testdollar_figure the estate previously objected to this testimony we allowed it during and immediately following the trial the court has since concluded it is of no assistance to the court because of its credibility and methodology problems and has disregarded its ultimate valuation conclusions in reaching our valuation determinations c need for valuation adjustments the court concludes significant price adjustments must be made to mr johnson’s valuation report foremost of concern is his failure to use any comparables in the lake tahoe basin and in the court’s view to properly adjust values for that omission mr johnson’s extraordinary assumptions implicit in his appraisal are also of significant concern such as his conclusion that construction of a trophy home was not permitted by the williamson act after careful consideration of the record as a whole the court will begin its work at a preliminary value of dollar_figure for big_number acres of high meadows this is the value originally arrived at by mr harrison as of date which established the purchase_price paid_by alc for high meadows in january 50see generally 700_f3d_428 9th cir esgar corp v commissioner tcmemo_2012_35 slip op pincite citing 509_us_579 federal rules of evidence and and 526_us_137 appeal filed 10th cir date this as-of appraisal valuation_date is approximately eleven months after the date of shirley’s death mr harrison valued the same property as of date two days after shirley’s death and before the first amendment of the sale agreement with alc assuring at least a dollar_figure million valuedollar_figure this prior value was arrived at by mr harrison before in the court’s opinion he became an advocate for the estate in an effort to obtain an unrealistically high sale price for high meadows the court on the basis of the factual record in its entirety and its own valuation analysis will adjust the dollar_figure purchase_price as established by the sales agreement first that price requires correction to date and adjustment for the delayed appraisal valuation_date of date which becomes meaningful only on date when the sale actually occurs second is the apparent assumption of access based on the proposed reciprocal access right to be contained in the conveyance of title this assumption relied on 51mr harrison’s date appraisal report which had arrived at a dollar_figure million value was admitted into evidence only on a limited basis by stipulation of the parties that stipulation limited the admission of exhibit 56-j to the extent that the petitioners sic are going to utilize that document to cross-examine the forest service personnel to ascertain or attempt to ascertain or explore the extent to which mr harrison followed the yellow book in his appraisal and what he did in his appraisal discussions with mr bob rodman a usfs employee under the heading limiting condition access third is the fact that the comparables while located within the lake tahoe basin were not of comparable size fourth is the valuation of high meadows by size rather than development rights fifth are the other miscellaneous condition matters mentioned previouslydollar_figure d court’s high meadows sale price adjustment sec_1 rising prices valuation correction date adjustments we begin with the dollar_figure sales_price for dollar_figure acres of high meadows which includes high meadows’ one currently existing development 52mr harrison also alludes to the alaska national interest land conservation act and u s c a a which he implies provides that the federal government must provide reasonable access to allow the reasonable use and enjoyment of the land serviced missing from his analysis is a consideration of what reasonable access in this context means and how that may affect the value of high meadows 53a number of factors were considered that affect high meadows’ value but were not fully and appropriately weighed in mr harrison’s date appraisal report these included no official determination of land coverage or capability was made a small portion was contaminated and no official ipes score existed the cumulative effect of these problems is de_minimis when compared with the factors specifically discussed infra rightdollar_figure initially we adjust this value to correct for inflation the time_value_of_money and increases in market prices from the relevant date and date valuation dates to the alc-usfs sale date of date a preponderance_of_the_evidence indicates that prices for lake tahoe basin real_property were except for a few months following the date terrorist attack rising during this period mr harrison’s value for the same big_number acres of high meadows increased from dollar_figure as of date to dollar_figure as of date the difference is not explained and we are left to ponder whether it is due to the valuation dates a change in his opinion client pressures a change in facts or all of the above he does note in the date appraisal that annual appreciation of value has been substantial in lakefront properties lake view properties and large residential estate properties in the same vein the date appraisal states over 54the appraisal on which the sale price was determined was as of date but the original sales agreement was at best in a state of hiatus as of date until the date fourth_amendment was executed and when usfs received funding to permit the sale the sale itself did not occur until date as to equitable_title and date as to legal_title these facts indicate a date not a date valuation_date 55the date all urban consumers u s bureau of labor statistics inflation rate using of which we shall take judicial_notice stood pincite as of date it wa sec_177 and in date it wa sec_181 recent years real_estate values have generally increased for both residential and income producing properties the estate’s expert mr johnson in his date appraisal report indicates that residential property values have increased significantly this is particularly true for lakefront properties or properties with views of lake tahoe the national recession and the tragic events of date did cool the local economy through the winter however property values have continued to increase during the spring and summer of emphasis added respondent’s expert mr smith concluded in his date appraisal report on the value of dollar_figure acres as of date that the last twenty years has seen surge in residential development which has accelerated land values on residential and commercial properties he further opines in his date appraisal report on the approximately high meadows acres not sold to alc-usfs that adding to the limited amount of private land is the highly regulated environment and subdivision moratorium that curtails development on a large portion of the existing private lands this results in a scarcity situation which has resulted in significant increases in land values for developable properties this conclusion also found some support with a slightly different time period from mr clark who to the question from petitioner’s counsel the market had pretty much tanked in answered that was my opinion to reflect the rising prices mr harrison uses a per year appreciation ratedollar_figure mr smith looked at appreciation of lake tahoe basin properties in essentially the same physical condition at all times ordinary wear_and_tear excepted which sold more than once during the period date to date from this study he concluded real_property prices rose from date to date at an average appreciation rate of per month and from date to date at an average rate of per month mr johnson also adjusted for appreciation during this period but was less specific as to his amounts the court concludes that the dollar_figure sale price should be adjusted down by to the date date of shirley’s death and by to the date hm6 sale date to adjust for the roughly 16-month and 31-month in his date appraisal mr harrison states i have discussed the change in value due to time with many brokers and appraisers within the lake tahoe basin real_estate brokers are generally of the opinion that lakefront properties have increased fifteen to twenty percent per year over the past five years in reference to residential estate properties with a view this estimate ranges from ten percent to fifteen percent per year in my opinion the comparable sales data should be adjusted at an overall rate of ten percent per year periods between the date sale and shirley’s death and the hm6 sale respectively adjustment for uncertainty of access there were critical legal access difficulties with respect to high meadows’ ingress egress and utilities on both date and date by arbitrary fiat the appraiser whose determination of fair_market_value established the dollar_figure date sale price was instructed to ignore this fact thereby triggering the so-called gigo rule garbage in-garbage out as all alc and usfs appraisals assumed sufficient access for the intended residential use accompanying utility easements and building zoning code emergency police fire health etc access the task is left to the court to determine the applicable price adjustment needed to correct this glaring deficiency the evidentiary record is of little help other than its confirmation that the needed access did not exist on date or date without each of these issues being resolved no residential or commercial development was permitteddollar_figure 58mr clark confirmed the obvious that convenient year-round access was necessary for a trophy residence he stated from the buyer’s perspective he’s going to be concerned what limitations there are if any on access to the property in other words you can have access to the property by foot but if you’re going to continued if respondent’s dollar_figure value for all of high meadows and its single development_right on the date date of shirley’s death was correct then the single trophy residence land cost alone would run from dollar_figure to dollar_figure depending upon how much land was purchased improvement costs including road utilities environmental remediation and site preparation and residential structure and associated structural improvements would be extra total investment would likely run from dollar_figure to dollar_figure million for a home which because of winter conditions might not be occupiable for two to four months per year continued develop the property with a major mcmansion you’ve got to have a public roadway you have to have a roadway sufficient for large trucks and other equipment to come in and do the work you know any time you’re dealing with easements of any sort but particularly access easements it’s pretty critical to know what the rights of the so- called dominant tenement really are very critical when cross-examined about access he was asked in an assignment such as this is it typical for the person hiring the appraiser to give the appraiser certain assumptions he can work with in response mr clark answered not unusual but--but the assumptions can’t be so onerous as to distort the value of the property mr johnson testified that it was important to know whether there was legal access and that there was none to high meadows where as here legal access was assumed he stated if they’re appraising the property in an as-is condition as it existed on a certain date they should address any risk associated with the legal access that investment would be at considerable risk if only inconvenient nonmotorized physical access could be obtained and residential improvements as intended would be impossible without utilities and governmental emergency vehicle access this risk factor is hard to quantify but a price discount of to is indicated for what is evidently a pattern of usfs policy and federal court cases which establish availability of convenient utilities and year-round motorized access over usfs land as a significant riskdollar_figure however on date not all of the previously discussed access cases had yet been resolved and some were 59if convenient access were not obtained a purchaser would be left with a white elephant unsuitable for development for at least or more years and usable in the meantime for only its historic commercial uses cattle grazing timber harvesting and growing christmas trees absent that a purchaser who was unwilling to work the land or felt contracting the work out inconvenient could be left with property taxes and furnishing to the public a no-cost conservation_easement and scenic view ie big hat no cattle we reach the discount by consideration of all the evidence in the record that our determination is appropriate receives some support from ga power co v dollar_figure acres of land 596_f2d_644 5th cir vacated and remanded on rehearing en_banc on another issue sub nom ga power co v sanders 617_f2d_1112 5th cir where in the discussion of an appropriate access discount the appraisers noting the qualified easement access opined that a to discount to account for the limited nature of the easement was appropriate see also 275_br_570 d colo noting uncontroverted testimony that a foreclosure on two parcels of property would leave a third parcel without access thus its value will decrease significantly perhaps by as much a sec_50 if bank one is allowed to complete its judicial foreclosures on parcel sec_1 and this decrease in value springs directly from parcel 3’s ‘landlocked’ location in active litigation with the possibility of an owner-favorable result consequently we shall use the lower number in this range and reduce the dollar_figure sale price by to reflect the generally unfavorable but still unsettled legal status of the existing historic access over usfs land on date and date parcel size adjustment all of the appraisers concurred that the value per acre is significantly affected by the purchase parcel size generally the appraisers agreed that the per- acre price for small parcels is higher to considerably higher for small parcels with respect to his first appraisal mr harrison notes that sale seven is the only comparable sale he considered that has comparable size to the subject high meadows property it was in the end disregarded because it was substantially far inferior to the subject high meadows site and is located outside of the lake tahoe basin all of the sales data indicators in mr harrison’s opinion would have to be reduced substantially to indicate a fair_market_value for the subject property on an acreage basis mr harrison declined to adjust for size on a per-acre basis because he believed it would be extremely subjective and would not produce an indicator of value that would be reliable instead he elected to value high meadows by a determination of high meadows’ market_value by coverage at the end of his date appraisal report under the heading test of reasonableness mr harrison states it would be anticipated that the average market_value per acre for the subject property in comparison to all of the sales data would be lower than each of the comparable sales as a result of the size relationship of the subject_to the sales data mr smith’s appraisal report under the title summary and conclusion of value states all of the sales required downward adjustment to the subject sale no dollar_figure acre was a big_number 33-acre parcel that was a portion of the subject this sale was identical to the subject in all regards except for its smaller size to develop an opinion of value for the subject considering its larger size a regression analysis will be employed to forecast a value based on the comparable sales the court is convinced that the size of a parcel and its relative price per acre are closely related smaller otherwise comparable parcels each with their own development_right s sell for considerably higher prices per-acre than larger otherwise comparable parcels as mr harrison and mr smith noted this is consistent with this court’s general conclusion with respect to real_estate values see 799_f2d_243 6th cir agreeing with this court that the closer in size a property is the more comparable it is aff’g tcmemo_1984_490 estate of kolczynski v commissioner tcmemo_2005_ noting premium paid for smaller parcels pope talbot inc subs v commissioner tcmemo_1997_116 concluding the larger the parcel the higher the appropriate discount and countenancing a discount for size over a lower discount urged by respondent aff’d 162_f3d_1236 9th cir in this instance the court concludes that the efforts by mr harrison and mr smith to adjust for size were inadequate because of the appraisal assumptions including access their appraisal reports were materially inaccurate mr johnson determined this problem was so significant that he eschewed all lake tahoe basin sales none of which involved enough acres to be comparable for much larger parcels in surrounding areas primarily the nevada eastern slope of the sierra nevada carson range mr smith recognized that the disparate parcel size differential was so significant that its effect on value would require a material adjustment he addressed the adjustment with his statistically flawed regression analysis and acknowledged that without it he could not value high meadows other than to opine that the value ceiling would be no more than dollar_figure per acredollar_figure in his as of date appraisal rather than confront the disparity in acreage between his comparables and high meadows mr harrison sought to circumvent this issue by valuing high meadows on the basis of usable developable square feet of coverage in lieu of a price-per-acre comparisondollar_figure 60see supra note 61mr harrison in his as of date high meadows appraisal explains that analyzing the subject property on a basis of overall market_value per acre is extremely complicated because the subject property has big_number square feet of sensitive level coverage this results in a non- sensitive land coverage of big_number square feet all of the comparables sales data indicators in my opinion would have to be reduced substantially to indicate a fair_market_value for the subject property on an acreage basis any adjustments to the sales data on an acreage basis would be extremely subjective and would not in my opinion produce an indicator of value that would be reliable therefore estimating the market_value of the subject property by the application of an overall value per acre simply is not possible coverage refers to usable developable land under the trpa regional plan for land use within the lake tahoe basin in this context it is in significant part determined by the ipes score assigned to the property at issue at the relevant valuation dates there was no ipes score officially assigned to high meadows therefore mr harrison relied upon a land coverage and estimate analysis made by continued this approach actually ended up specifically addressing and valuing big_number high-capacity presumably developable square feet of the total big_number square feet ie big_number x big_number sq ft per acre comprising the high meadows sale to alc-usfs even at that much lower number it ignored the fact that there was far more coverage than required for even the largest reasonably conceivable trophy residence it valued high meadows against his selected comparables all of which were dramatically smaller using a price per square foot of coverage his value of dollar_figure per square foot x big_number square feet of nonsensitive coverage produced a value rounded to the nearest million of dollar_figure after adjusting for cost of a road and utilities and adding in dollar_figure for timber he arrives at his rounded dollar_figure appraised value for his as of date appraisal mr harrison used a somewhat similar approach but instead of valuation per square foot he used seven comparable sales selected inter alia on their square feet of coverage and then on the basis of those seven comparables arrived at a value of dollar_figure per acre for continued basin strategies a land consulting firm he believes was conversant with and familiar with trpa land coverage rules and regulations trpa classifies soils ie land surface into seven categories categorie sec_1 and are so erosion and drainage sensitive that no physical improvements are allowed categorie sec_4 and are considered to be higher capability land where physical improvements based upon land coverage ratios ranging from to are permitted the high-capability land mr harrison then concluded high meadows contained in the aggregate acres within the big_number acres of so-called parcel of high-capability land because of its aggregate ipes scored classe sec_4 and land in high meadows’ case the acres came from classe sec_4 and land permitting big_number square feet of developable coverage he then valued the acres at dollar_figure ie x dollar_figure dollar_figure added in dollar_figure for the other dollar_figure acres and subtracted dollar_figure for access and utility costs to get dollar_figure which he rounded to the dollar_figure value at september dollar_figure he based his enlarged amount of high-capacity coverage land on a trpa survey that had apparently been conducted since his as of date appraisal that had relied on the basin strategies coverage estimate while thi sec_62 mr harrison also noted big_number square feet and big_number square feet of coverage on parcel sec_4 and but because these parcels lie at the easterly edge of the subject property and would be difficult to improve due to the cost of utilities and a paved access he largely disregarded this coverage the coverage and its related acres are lumped together as a part of the dollar_figure acres comprising the balance of high meadows these acres he valued at dollar_figure per acre or a total of dollar_figure mr johnson in his critique of the usfs purchase indicates trpa-approved coverage of big_number square feet whereas mr harrison used big_number ie big_number big_number big_number big_number the difference is not clearly explained by the record but may relate to the coverage on the retained acres not sold to alc-usfs change in facts helps in explaining his change in value from dollar_figure to dollar_figure between the two appraisals it and his adjustments to the seven comparables do not effectively address the parcel size problem the coverage approach improperly values high meadows because it equates value with coverage even though the coverage is as a practical matter superfluous so long as the williamson act applies to the property as previously noted absent government approval and payment of the cancellation charge williamson act termination would require at least yearsdollar_figure we have already concluded cancellation is extremely unlikely consequently when coupled with the time_value_of_money excess high capacity coverage has only a de_minimis effect on value using the updated coverage figures mr johnson in his critique of the usfs purchase concludes that even after allocating big_number square feet to access road and home site s there would be big_number square feet of excess coveragedollar_figure any additional development if allowed by trpa would according to respondent’s expert mr smith also require purchase of a development_right which he indicates cost around dollar_figure from through and at least one unit of use which during this time he indicates sold for about dollar_figure per unit 64mr johnson assumes existing coverage located on the usfs upper truckee parcel would be sufficient to develop the paved road across that parcel he notes that even the largest estates built to date in the lake tahoe basin required less continued excess coverage can only be transferred to others who are in the same one of the nine watersheds hydrologic areas that the coverage comes from in this case the upper truckee river watershed in california not watersheds in nevada where demand was greater in his review appraisal mr clark who was using the earlier lower coverage numbers from the basin strategies estimate noted that considering the coverage available through the california tahoe conservancy soil bank of some big_number square feet at a price of dollar_figure per square foot there would appear to be little demand for an additional big_number square feet of coverage over an eleven-year period the california tahoe conservancy has been able to market only big_number square feet of coverage under any circumstance the coverage available on the subject property is so large and excessive for development of the subject continued than big_number square feet of coverage which he concludes could be provided by only dollar_figure acres of high-capability land the court generally agrees with that conclusion 65mr johnson indicates that over the last years california tahoe conservancy which claims to have cornered of the coverage market sold big_number square feet of coverage in the upper truckee hydrological area an average of big_number square feet per year even assuming an absorption rate of big_number square feet per year he calculates it would take years to dispose_of the excess coverage we note mr smith recognized an additional big_number square feet of coverage in his date report which he assigns to the 566-acre retained piece of high meadows not considered by mr harrison who appraised only the separate big_number acres property and the demand for coverage on other parcels is so limited that there can only be a minimal value for sensitive soil coverage the superficial measures and adjustments using lake tahoe basin comparables based on coverage were inadequate because they fail to integrate coverage with development rights one without the other is as a practical matter meaningless we conclude a further discount to the value as of date and the value as of date is appropriate to resolve this deficiency and the other small items previously identified application of the adjustments applying these three discount adjustments which total ie as of date to the dollar_figure sale amount indicates a value for big_number acres and the one development_right of dollar_figure as of date the three discount adjustments total as of date applying this to the dollar_figure results in a value of dollar_figure to these figures must be added the value of the acres not sold to alc-usfs and excluded from the harrison appraisal on a per-acre basis this amount would be as to date dollar_figure ie dollar_figure x big_number dollar_figure and as of date would be dollar_figure ie dollar_figure x big_number dollar_figure however a pro_rata analysis ignores differences in land coverage terrain view accessibility and development costs most importantly it ignores the fact that the value of the one existing development_right was included in the sale of the big_number acres the lazy l-shaped retained parcel was closer to the existing subdivision and its utilities it enjoys flatter terrain is overall at a lower average elevation and like the big_number acres had sufficient coverage for one or two possible future residences as speculated by mr smith after a termination of the williamson act contract that however would also require trpa approval views are less dramatic from this parcel to adjust for these factors especially the lack of a development_right and after considering the possibility of mr smith’s postulated two additional rights upon williamson act termination most likely at least years or more in the future we will reduce the value of the acres by a net this results in a value of dollar_figure ie dollar_figure x dollar_figure as of date and dollar_figure ie dollar_figure x dollar_figure as of date these parcel values result in a total value for high meadows on date of dollar_figure and as of date of dollar_figure 66for date dollar_figure the value of the big_number acres dollar_figure discounted by plus dollar_figure the value of the acres dollar_figure discounted by equals dollar_figure continued e valuation determinations we ultimately decide that mr johnson dramatically underappraised high meadows the date sale and mr smith’s two appraisal reports were based on flawed findings and conclusions mr harrison’s similarly defective appraisal substantially overvalued dollar_figure acres mr smith also overvalued both the sold big_number acres and the retained acres of high meadows after reviewing and analyzing all relevant evidence in the record and using our best judgment the court concludes respondent who has the burden_of_proof has failed to establish that high meadows in its big_number acre entirety was worth more than a rounded dollar_figure as of date and dollar_figure as of june dollar_figure thus continued for date dollar_figure the value of the big_number acres dollar_figure discounted by plus dollar_figure the value of the acres dollar_figure discounted by equals dollar_figure 67concerning the estate_tax we accept that the value of the estate’s interest in the merchantable timber on high meadows is dollar_figure as reported on the estate_tax_return that figure is based on a report prepared for mr kuckenmeister in date by mr steve cannon a registered professional forester mr cannon valued high meadows’ merchantable timber at dollar_figure the dollar_figure figure is arrived at by multiplying the value of the harvestable timber after subtracting logging costs timber harvest planning costs fish and game fee and three removable log stringer bridges needed for the harvest by to account for the fact that the estate had a undivided_interest in high meadows on date the resulting figure dollar_figure is then multiplied by to account for the discount rate claimed in its tax_return likewise the values for high meadows which we have arrived at for continued the value of high meadows for estate_tax purposes was dollar_figure as of date and the estate_tax liability should be calculated using that figure as a starting point the value of high meadows for gift_tax purposes was a rounded dollar_figure as of date and the gift_tax liability should be calculated appropriately vi sec_6662 penalties under sec_7491 respondent bears the burden of production with respect to the estate’s liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 subsection a of sec_6662 imposes an accuracy-related_penalty on an underpayment_of_tax that is equal to of any underpayment that is attributable to a list of causes in subsection b among the causes justifying the imposition of the penalty are negligence or disregard of rules or regulations and any substantial continued both the estate and gift_tax ie relevant dates date and date respectively are for a sale of the entire property including marketable timber but except for marketable timber as discussed above do not consider any discounts for blockage fractured ownership etc the parties have resolved the discount issue estate or gift_tax valuation_understatement sec_6662 sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title d isregard is defined to include any careless reckless or intentional disregard id under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 there is a substantial_estate_or_gift_tax_valuation_understatement where the value of property reported on an estate or gift_tax_return i sec_50 or less of its correct value sec_6662dollar_figure where property is reported at a value less than of its correct value there is a gross_valuation_misstatement and the penalty imposed under sec_6662 is increased from to sec_6662dollar_figure 68no penalty is imposed unless the portion of the underpayment attributable to substantial estate or gift_tax valuation understatements for the taxable_period or with respect to the estate of the decedent exceeds dollar_figure see sec_6662 69in the pension_protection_act of pub_l_no sec a a and b stat pincite congress made it easier to trigger the substantial valuation and gross_valuation_misstatement penalties for estate and gift_tax returns filed after date the penalty for a substantial valuation continued there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664dollar_figure regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see 469_us_241 continued misstatement is triggered if the valuation i sec_65 or less of the correct value amount up from the penalty for a gross_valuation_misstatement is triggered if the value i sec_40 or less of the correct value amount up from 70there is a special rule in sec_6664 with respect to charitable_contribution_deduction property requiring a qualified_appraisal and a good-faith investigation of the claimed value by the taxpayer while the purchase agreement apparently contemplated a charitable_contribution_deduction to be claimed by hm6 on its form_1065 u s return of partnership income there were no charitable_contribution claims with respect to this transaction relating to either the form_706 or the form_709 at issue here further neither party has contended that sec_6664 is applicable here see supra note in any event respondent has the burden_of_proof in this case as he acknowledged thus respondent would also bear that burden of showing a charitable_contribution was in fact claimed and the additional limitations on a reasonable_cause defense because of sec_7491 and he has not carried that burden here reliance by a lay person on a lawyer is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute such reliance does not serve as an absolute defense it is merely a factor to be considered freytag v commissioner t c pincite the court’s caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment 115_tc_43 aff’d 299_f3d_221 3d cir as a consequence of our conclusion as to high meadows’ value the estate petitioner substantially understated high meadows’ value for estate and gift_tax purposes on brief the estate argues that it is not liable for the penalties because ms lukemberg and the estate relied on professional advisers in valuing high meadows for estate and gift_tax purposes and in reporting those valuations on the estate and gift_tax returns respondent’s position is that the estate cannot establish a reasonable reliance defense because the giovacchinis failed to provide messrs kuckenmeister and johnson with the information that was needed to accurately report high meadows’ valuedollar_figure with respect to the first prong of the neonatology test we conclude that the estate has established that messrs kuckenmeister and johnson were competent professionals who had sufficient expertise to justify reliance see neonatology assocs p a v commissioner t c pincite see also boyle u s pincite- with respect to the second prong of the neonatology test we are satisfied that the evidence of record reflects that messrs kuckenmeister and johnson were provided the information that they needed to accurately and appropriately advise the family as to high meadows’ value mr kuckenmeister testified that the giovacchinis were always forthcoming never misstated anything and provided him with sufficient information to prepare the returns mr kuckenmeister was particularly well informed and knowledgeable about high meadows as the result of his extensive earlier work for the family and his involvement in the june 71concerning the penalty relating to the gift_tax respondent asserts that the giovacchinis failed to inform mr kuckenmeister of a dollar_figure million offer from mr merrill for high meadows that they had received in date we have previously concluded that this offer was without substance and immaterial see supra note sale of a interest in high meadows to hm6 the estate has satisfied the second prong of the neonatology test turning to the third prong of the neonatology test we conclude that the estate has demonstrated good_faith reliance on the advice of messrs kuckenmeister and johnson the issue in this case involves the tax consequences that flow from the valuation of a unique property in a unique location that is very difficult to value the giovacchinis had no tax expertise and relied on their advisers for the preparation of the estate and gift_tax returnsdollar_figure mr kuckenmeister prepared the estate and gift_tax returns he was never instructed by the giovacchinis to take any particular tax positions we note also that the valuation reached by usfs and respondent contain material error further indicating the complexity and extreme difficulty of the valuation issues confronting the estate and its advisers respondent argues that the estate’s reliance was unreasonable because mr harrison’s first appraisal put the giovacchinis including ms lukumberry and the 72the giovacchini’s including ms lekumberry and the estate relied on mr kuckenmeister to file the estate and gift_tax returns and on mr johnson to value high meadows they were also advised by an attorney named andrew mackenzie we will take judicial_notice of the state bar of nevada’s business records which appear to reflect that mr mackenzie was admitted to practice in and has no record of discipline estate on notice that high meadows was worth at least dollar_figure million the parties to the purchase agreement signed the first amendment on date which indicated that for purposes of the proposed alc transaction the minimum fair_market_value for dollar_figure acres of high meadows would be dollar_figure million high figures were being thrown at the estate but there was no reason to believe that those figures reflected reality especially in the light of mr kuckenmeister’s advice and mr johnson’s valuation reportdollar_figure alc by its own admission could 73respondent in the estate_tax statutory_notice_of_deficiency dated date form 886a explanation of items page states it is determined there is included in the value of the gross_estate a percent interest in dollar_figure acres known as high meadows property located in el dorado county california rather than dollar_figure acres as shown at item schedule g of the estate_tax_return it is also determined the date-of-death fair_market_value of the decedent’s interest in this land and the timber growing thereon is dollar_figure rather than dollar_figure and dollar_figure as shown at items and the explanation intimates that the estate_tax_return included only a value for the big_number 33-acre portion of high meadows which was sold to alc and hence to usfs allegedly omitted from the taxable_estate was any amount for the retained acres making up the balance of high meadows at the date of shirley’s death were that allegation correct the court would agree with respondent that the estate would not have demonstrated good_faith as it was well aware of high meadows’ total size and that acres of the property was not included in the dollar_figure acres sold to alc the court concludes however that mr johnson’s appraisal of high meadows and the estate’ sec_50 ownership thereof included the entire property within its dollar_figure value which was reported as schedule g item of the estate_tax_return we note that the dollar_figure value is ascribed to the entire continued not fund a purchase of high meadows at anywhere near the dollar_figure million amount and any transaction was totally dependent on the identification of another purchaser by alc who was willing and able to make a purchase of high meadows at a yet to be negotiated price all alc held was an option which they themselves could not afford to exercise the giovacchinis and mr kuckenmeister were in the court’s view justifiably skeptical that the transaction would ever close mr kuckenmeister is not qualified to value real_estate and we question mr kuckenmeister’s valuation for gift_tax purposes using a cpi adjustment to mr johnson’s report nevertheless under the circumstances the giovacchinis and the estate were not required to second guess his advice see boyle u s pincite to require the taxpayer to challenge the attorney to seek a ‘second opinion ’ or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first continued subject property excluding the separately valued timber the subject property is defined and identified in mr johnson’s appraisal report as big_number acres at page sec_5 and those dollar_figure acres at dollar_figure to dollar_figure per acre result in the dollar_figure value assigned to high meadows ie big_number x dollar_figure dollar_figure and dollar_figure x dollar_figure dollar_figure as the value of the entire property thus the estate’ sec_50 interest in the subject property dollar_figure x dollar_figure dollar_figure as the value of the estate’s interest from this amount he deducted his determined fractional_interest_discount resulting in a value of dollar_figure for all of high meadows including the 566-acre retained portion place the estate has therefore demonstrated reasonable_cause and good_faith for the underpayment as a result the estate is not liable for the determined accuracy-related_penalties under sec_6662 the court has considered all of the estate’s and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
